Exhibit 10.1

 

[g146381ke01i001.jpg]

 

Corporate Letter of Offer

“Channell Bushman Group”

16 May 2007


--------------------------------------------------------------------------------


Relationship Management

The banking needs of “Channell Bushman Group” will be met by a specialist team
located at the NAB’s Sydney location.

Through our strong focus on actively managing our relationship with the group we
will be able to offer a number of benefits through our Sydney location:

·                       A dedicated Relationship Manager who your team will be
able to deal directly with at times and who will be working hard to add value to
your business and respond quickly to your needs.

·                       Your dedicated Relationship Manager will be a central
point of contact to access the complete suite of NAB’s specialised services
including Interest Rate Risk Management, Trade Solutions, Leasing and Fleet
Services and Wealth Creation.

The dedicated team at the Sydney location is led by:

·

Director

Patrick Ying

 

Direct Telephone Number

(02) 9237 9756

 

Facsimile Number

(02) 9237 9752

 

Email

Patrick.Ying@nab.com.au

 

 

 

 

 

 

·

Associate Director

Graeme Johnson

 

Direct Telephone Number

(02) 9237 9731

 

Facsimile Number

(02) 9237 9752

 

Email

Graeme.L.Johnson@nab.com.au

 

 

 

 

 

 

·

Account Manager

Christine Tsang

 

Direct Telephone Number

(02) 9237 1917

 

Facsimile Number

(02) 9237 9752

 

Email

Christine.Tsang@nab.com.au

 

 

 

 

 

 

Other important members of the team will include:

 

 

 

 

 

·

Credit Analyst

Joseph Ritchie

 

Direct Telephone Number

(02) 9237 9735

 

Facsimile Number

(02) 9237 9752

 

Email

Joseph.H.Ritchie@nab.com.au

 


--------------------------------------------------------------------------------


 

·

Business Banking Assistant

Steven Wu

 

Direct Telephone Number

(02) 9237 9253

 

Facsimile Number

(02) 9237 9752

 

Email

Steven.Wu@nab.com.au

 

Offer Period

This Letter of Offer remains available for acceptance until 30th May 2007.

We may withdraw our offer at any time before it is accepted by each Borrower if
we become aware of anything which, in our opinion, adversely alters the basis on
which we made our offer.

Thank you for the opportunity to provide the enclosed Letter of Offer to the
group for its consideration.

Yours sincerely,

 

/s/ Graeme Johnson

 

Graeme Johnson

 

Associate Director

 

 


--------------------------------------------------------------------------------


Table of Contents

Part 1

Details of Facilities

7

 

 

 

 

1

Facility Summary

7

 

2

New facilities in this Letter of Offer

9

 

3

Other facilities

15

 

 

 

 

Part 2

Security

18

 

 

 

Part 3

Establishment Fees and Charges

19

 

 

 

Part 4

Conditions Precedent and other information

20

 

 

 

Part 5

Covenants and Undertakings

22

 

 

 

Part 6

Property Conditions

26

 

 

 

Part 7

General Conditions

27

 

 

 

 

1

Conditions precedent

27

 

2

Review

28

 

 

2.1

Scope and frequency

28

 

 

2.2

Assistance

28

 

3

Payment obligations

28

 

 

3.1

General repayment obligations

28

 

 

3.2

Fees charges and other premiums

28

 

 

3.3

Calculation and payment of interest

29

 

 

3.4

Setting of interest rates

29

 

 

3.5

Pricing Review

29

 

 

3.6

Accounting for transactions

29

 

 

3.7

Payment in Australian Dollars

30

 

 

3.8

Payment in cleared funds

30

 

 

3.9

Payments due on non-banking days

30

 

 

3.10

No set off or deduction

30

 

4

Economic costs

30

 

 

4.1

Payment of economic costs

30

 

 

4.2

Economic events

31

 

 

4.3

Calculation of economic costs

31

 

5

Representations and warranties

31

 

 

5.1

Representations and Warranties

31

 

 

5.2

Additional representations and warranties from a trustee

33

 

6

General undertakings and covenants

33

 

 

6.1

Negative Pledge

33

 

 

6.2

General covenants

34

 

 

6.3

Additional covenants from a trustee

34

 

 

6.4

Change of Shareholding

34

 

 

6.5

Partnerships

35

 

 

6.6

Co-operation

35

 

 

6.7

Class Order

35

 

 

6.8

Changes to Accounting Standards

36

 

 

6.9

Appointment of Consultants

36

 

7

Default

36

 

 

7.1

General Events of Default

36

 

 

7.2

Additional Events of Default

38

 

 

7.3

Consequences of default

38

 

 

7.4

Default Interest

39

 

 

7.5

Capitalising default interest

39

 

 

7.6

Fees

39

 

 

7.7

Additional review rights

39

 

 

7.8

Obligations not affected

39

 

8

Change of Circumstances

39

 

 

8.1

Illegality

39

 

 

8.2

Increased Costs

40

 

9

Liability for regulatory events

40

 

5


--------------------------------------------------------------------------------


 

10

Confidentiality

41

 

11

Setting off money

41

 

12

Holding Over

42

 

13

Telephone recording

42

 

14

Code of Banking Practice

42

 

15

Notices, other communications and service of documents

42

 

 

15.1

Service

42

 

 

15.2

Effective on receipt

43

 

 

15.3

Validity

43

 

 

15.4

Other methods

43

 

16

General

43

 

 

16.1

Statements of Account

43

 

 

16.2

The Bank’s certificates

43

 

 

16.3

How the Bank may exercise its rights

43

 

 

16.4

Preservation of the Borrowers’ liability

44

 

 

16.5

Consents and Conditions

44

 

 

16.6

Variation

44

 

 

16.7

GST

44

 

 

16.8

Valuations are for the Bank benefit

45

 

 

16.9

Time for repayment

45

 

 

16.10

Indemnities

45

 

 

16.11

Severability

45

 

17

Assignment

45

 

18

Governing Law and Jurisdiction

45

 

19

Definitions and interpretation

45

 

20

Inconsistency

54

 

 

20.1

Precedence of this clause

54

 

 

20.2

Transaction documents

54

 

 

20.3

Facilities

54

 

 

 

 

 

Part 8

Bill Facility Specific Conditions

55

 

 

 

Part 9

Bank Guarantee Facility Specific Conditions

64

 

6


--------------------------------------------------------------------------------


Part 1                                          Details of Facilities


1          FACILITY SUMMARY

The Bank offers to provide the facilities detailed within this Letter of Offer
to “Channell Bushman Group”. A summary of these facilities is set out below.
Facilities marked with a + (if any) are part of a Multi Option Facility.

FACILITY SUMMARY

Borrower:

Channell Bushmans Pty Ltd

ABN:

99 109 821 614

 

 

Facility Type:

Bill - Floating/Fixed/Capped/RangeRate

Facility Limit:

$4,400,000.00

 

 

Facility Type:

Bill - Floating/Fixed/Capped/RangeRate

Facility Limit:

$448,000.00

 

 

Facility Type:

Bill - Floating/Fixed/Capped/RangeRate

Facility Limit:

$2,245,500.00

 

 

Borrower Total:

$7,093,500.00

 

 

Borrower:

Bushmans Group Pty Ltd

ABN:

90 090 744 022

 

 

Facility Type:

Bill - Floating/Fixed/Capped/RangeRate

Facility Limit:

$3,200,000.00

 

 

Facility Type:

Master Asset Finance Facility

Facility Limit:

$1,000,000.00

 

 

Facility Type:

Business Credit Cards

Facility Limit:

$300,000.00

 

 

Facility Type:

Bank Guarantee

Facility Limit:

$50,000.00

 

 

Facility Type:

Documentary Letter of Credit

Facility Limit:

$50,000.00

 

7


--------------------------------------------------------------------------------


 

Facility Type:

Transaction Negotiation Authority

Facility Limit:

$275,000.00

 

 

 

 

Borrower Total:

$4,875,000.00

 

 

 

 

Borrower:

Channell Pty Limited

ABN:

29 002 735 622

 

 

Facility Type:

Bank Guarantee

Facility Limit:

$375,000.00

 

 

Facility Type:

Master Asset Finance Facility

Facility Limit:

$250,000.00

 

 

Facility Type:

Business Credit Card

Facility Limit:

$100,000.00

 

 

Facility Type:

Transaction Negotiation Authority

Facility Limit:

$200,000.00

 

 

Borrower Total:

$925,000.00

 

 

Group Total:

$12,893,500.00 (Australian dollar facilities only)

 

This Facility Summary is provided for information purposes only and does not
form part of, or vary, the terms of any of the facilities referred to in it.

8


--------------------------------------------------------------------------------



2          NEW FACILITIES IN THIS LETTER OF OFFER

New facilities are detailed below.

Borrower:  Channell Bushman Pty Limited

Bill Acceptance/Discount Facility — Floating Rate

Purpose/Utilisation:

Acquisition Finance

 

 

Facility limit:

$4,400,000 (four million four hundred thousand dollars)

 

 

Expiry Date:

31st July 2009

 

 

The Facility is:

an amortising facility

 

 

Amortisation Details of Facilities if the Facility is an Amortising Facility:

$400,000 per quarter from 30/06/2007 until expiry

 

 

Drawdown Periods:

Approximate period between each drawdown date:

 

90days

 

 

Floating Rate:

the rate (expressed as a percentage yield to maturity and rounded upwards to the
nearest two decimal places) which is the bid rate shown at approximately 10.10
am (Sydney time) on page BBSY on the Reuters Monitor System on the day the bills
are to be discounted for bills of like amounts and tenors. If such rate is not
available or if, in the Bank’s reasonable opinion, the rate becomes
inappropriate, the floating rate will be the rate reasonably determined by the
Bank to be the appropriate equivalent rate, having regard to prevailing market
conditions.

 

The rate as a percentage per annum will be advised following a drawing under the
facility.

 

 

Facility Fee:

0.50% per annum of the facility limit, payable by the Borrower on a half yearly
basis in advance from the date of acceptance of the facility.

 

 

Activation Fee:

1.40% per annum of the face value of each bill, calculated from and including
the date the Bank accepts the bill to the maturity date of the bill, payable by
the Borrower upon acceptance of each bill.

 

 

Bill Drawdown Fee:

$150 payable by the Borrower each time the Bank accepts bills on a drawdown
date.

 

 

Late Presentation Fee:

Not ascertainable - see the Bill Facility Special Conditions

 

 

Default Interest Rate:

The total of the Bank’s [Base] Indicator Rate, currently 10.60%, plus a customer
margin of 1.90% plus a default margin of 6.50%.

 

Currently 19.00% per annum

 

 

Nominated Account: :

Channell Bushman Pty Limited

 

082-057 57-189-3025

 

for the purposes of debiting and crediting amounts in relation to this facility
under this Letter of Offer.

 

 

Securities:

All securities detailed in Part 2 with the exception of the securities numbered
8, 9 and 10

 

 

Specific Conditions:

Bill Facility Specific Conditions

 

The Borrower must nominate, no later than the time the Borrower gives to the
Bank its initial drawdown notice, whether the facility will be a Floating Rate,
Fixed Rate, Cap Rate or Range Rate.

 

9


--------------------------------------------------------------------------------


 

Purpose/Utilisation:

Fund ‘ Earn Out’ associated with the acquisition

 

 

Facility limit:

$448,000 (four hundred and forty eight thousand dollars)

 

 

Expiry Date:

31st July 2008

 

 

The Facility is:

an amortising facility

 

 

Amortisation Details of Facilities if the Facility is an Amortising Facility:

$63,000 per quarter

 

 

Drawdown Periods:

Approximate period between each drawdown date:

 

90days

 

 

Floating Rate:

the rate (expressed as a percentage yield to maturity and rounded upwards to the
nearest two decimal places) which is the bid rate shown at approximately 10.10
am (Sydney time) on page BBSY on the Reuters Monitor System on the day the bills
are to be discounted for bills of like amounts and tenors. If such rate is not
available or if, in the Bank’s reasonable opinion, the rate becomes
inappropriate, the floating rate will be the rate reasonably determined by the
Bank to be the appropriate equivalent rate, having regard to prevailing market
conditions.

 

The rate as a percentage per annum will be advised following a drawing under the
facility.

 

 

Facility Fee:

0.50% per annum of the facility limit, payable by the Borrower on a half yearly
basis in advance from the date of acceptance of the facility.

 

 

Activation Fee:

1.40% per annum of the face value of each bill, calculated from and including
the date the Bank accepts the bill to the maturity date of the bill, payable by
the Borrower upon acceptance of each bill.

 

 

Bill Drawdown Fee:

$150 payable by the Borrower each time the Bank accepts bills on a drawdown
date.

 

 

Late Presentation Fee:

Not ascertainable - see the Bill Facility Special Conditions

 

 

Default Interest Rate:

The total of the Bank’s [Base] Indicator Rate, currently 10.60%, plus a customer
margin of 1.90% plus a default margin of 6.50%.

 

Currently 19.00% per annum

 

 

Nominated Account: :

Channell Bushman Pty Limited

 

082-057 57-189-3025

 

for the purposes of debiting and crediting amounts in relation to this facility
under this Letter of Offer.

 

 

Securities:

All securities detailed in Part 2 with the exception of the securities numbered
8, 9 and 10

 

 

Specific Conditions:

Bill Facility Specific Conditions

 

The Borrower must nominate, no later than the time the Borrower gives to the
Bank its initial drawdown notice, whether the facility will be a Floating Rate,
Fixed Rate, Cap Rate or Range Rate.

 

10


--------------------------------------------------------------------------------


 

Purpose/Utilisation:

Capital Expenditure for the Group

 

 

Facility limit:

$2,245,500 (two million two hundred and forty five thousand five hundred
dollars)

 

 

Expiry Date:

31st July 2008

 

 

The Facility is:

an amortising facility

 

 

Amortisation Details of Facilities if the Facility is an Amortising Facility:

Subject to cash flows, but with the view of amortising each drawing over a
maximum term of four years.

 

 

Drawdown Periods:

Approximate period between each drawdown date:

90days

 

 

Floating Rate:

the rate (expressed as a percentage yield to maturity and rounded upwards to the
nearest two decimal places) which is the bid rate shown at approximately 10.10
am (Sydney time) on page BBSY on the Reuters Monitor System on the day the bills
are to be discounted for bills of like amounts and tenors. If such rate is not
available or if, in the Bank’s reasonable opinion, the rate becomes
inappropriate, the floating rate will be the rate reasonably determined by the
Bank to be the appropriate equivalent rate, having regard to prevailing market
conditions.

 

The rate as a percentage per annum will be advised following a drawing under the
facility.

 

 

Facility Fee:

0.50% per annum of the facility limit, payable by the Borrower on a half yearly
basis in advance from the date of acceptance of the facility.

 

 

Activation Fee:

1.40% per annum of the face value of each bill, calculated from and including
the date the Bank accepts the bill to the maturity date of the bill, payable by
the Borrower upon acceptance of each bill.

 

 

Bill Drawdown Fee:

$150 payable by the Borrower each time the Bank accepts bills on a drawdown
date.

 

 

Late Presentation Fee:

Not ascertainable - see the Bill Facility Special Conditions

 

 

Default Interest Rate:

The total of the Bank’s [Base] Indicator Rate, currently 10.60%, plus a customer
margin of 1.90% plus a default margin of 6.50%.

 

Currently 19.00% per annum

 

 

Nominated Account: :

Channell Bushman Pty Limited

 

082-057 57-189-3025

 

for the purposes of debiting and crediting amounts in relation to this facility
under this Letter of Offer.

 

 

Securities:

All securities detailed in Part 2 with the exception of the securities numbered
8, 9 and 10

 

 

Specific Conditions:

Bill Facility Specific Conditions

 

The Borrower must nominate, no later than the time the Borrower gives to the
Bank its initial drawdown notice, whether the facility will be a Floating Rate,
Fixed Rate, Cap Rate or Range Rate.

 

11


--------------------------------------------------------------------------------


 

Purpose/Utilisation:

Working Capital

 

 

Facility limit:

$3,200,000 (three million two hundred thousand dollars)

 

 

Expiry Date:

31st July 2007

 

 

The Facility is:

an non-amortising facility

 

 

Drawdown Periods:

Approximate period between each drawdown date:

 

30days

 

 

Floating Rate:

the rate (expressed as a percentage yield to maturity and rounded upwards to the
nearest two decimal places) which is the bid rate shown at approximately 10.10
am (Sydney time) on page BBSY on the Reuters Monitor System on the day the bills
are to be discounted for bills of like amounts and tenors. If such rate is not
available or if, in the Bank’s reasonable opinion, the rate becomes
inappropriate, the floating rate will be the rate reasonably determined by the
Bank to be the appropriate equivalent rate, having regard to prevailing market
conditions.

 

The rate as a percentage per annum will be advised following a drawing under the
facility.

 

 

Facility Fee:

0.50% per annum of the facility limit, payable by the Borrower on a half yearly
basis in advance from the date of acceptance of the facility.

 

 

Activation Fee:

1.40% per annum of the face value of each bill, calculated from and including
the date the Bank accepts the bill to the maturity date of the bill, payable by
the Borrower upon acceptance of each bill.

 

 

Bill Drawdown Fee:

$150 payable by the Borrower each time the Bank accepts bills on a drawdown
date.

 

 

Late Presentation Fee:

Not ascertainable - see the Bill Facility Special Conditions

 

 

Default Interest Rate:

The total of the Bank’s [Base] Indicator Rate, currently 10.60%, plus a customer
margin of 1.90% plus a default margin of 6.50%.

 

Currently 19.00% per annum

 

 

Nominated Account: :

Bushmans Group Pty Limited

 

082-057 57-132-0868

 

for the purposes of debiting and crediting amounts in relation to this facility
under this Letter of Offer.

 

 

Securities:

All securities detailed in Part 2 with the exception of the securities numbered
7, 9 and 10

 

 

Specific Conditions:

Bill Facility Specific Conditions

 

The Borrower must nominate, no later than the time the Borrower gives to the
Bank its initial drawdown notice, whether the facility will be a Floating Rate,
Fixed Rate, Cap Rate or Range Rate.

 

12


--------------------------------------------------------------------------------


Borrower: Bushmans Group Pty Limited

Bank Guarantee Facility

Purpose/Utilisation:

Performance Guarantee

 

 

Facility limit:

$50,000 (fifty thousand dollars)

 

 

Expiry Date:

31st July 2007

 

 

Issuing Fee:

1.80% of the face value of each bank guarantee payable on issue, subject to a
minimum fee of $500 for each bank guarantee.

 

 

Half Yearly Fee:

3.60% of the face value of each bank guarantee per year.

 

Payable in arrears, on a pro-rata basis, half yearly from the issue date and on
cancellation of the Bank guarantee.

 

Minimum (total) fee of $500 for each bank guarantee.

 

 

Securities:

All securities detailed in Part 2 with the exception of the securities numbered
1,3,4,5,6,7,8,9 and 10

 

 

Specific Conditions:

Bank Guarantee Facility Specific Conditions

 

Borrower: Channell Pty Limited

Bank Guarantee Facility

 

Purpose/Utilisation:

Performance Guarantee

 

 

Facility limit:

$375,000 (three hundred and seventy five thousand dollars)

 

 

Expiry Date:

31st July 2007

 

 

Issuing Fee:

1.80% of the face value of each bank guarantee payable on issue, subject to a
minimum fee of $500 for each bank guarantee.

 

 

Half Yearly Fee:

3.60% of the face value of each bank guarantee per year.

 

Payable in arrears, on a pro-rata basis, half yearly from the issue date and on
cancellation of the Bank guarantee.

 

Minimum (total) fee of $500 for each bank guarantee.

 

 

Securities:

All securities detailed in Part 2 with the exception of the securities numbered
1,2,4,5,6,7,8,9 and 10

 

 

Specific Conditions:

Bank Guarantee Facility Specific Conditions

 

Borrower: Channell Pty Limited

Transaction Negotiation Authorities Facility

 

Purpose/Utilisation:

Automation of Payroll

 

 

Facility limit:

$200,000 (two hundred thousand dollars)

 

 

Expiry Date:

31st July 2007

 

 

Securities:

All securities detailed in Part 2 with the exception of the securities numbered
1,2,4,5,6,7,8,9 and 10

 

 

Specific Conditions:

Those contained in original facility documentation.

 

13


--------------------------------------------------------------------------------


Borrower: Bushmans Group Pty Limited

Transaction Negotiation Authorities Facility

 

Purpose/Utilisation:

Automation of Payroll

 

 

Facility limit:

$275,000 (two hundred and seventy five thousand dollars)

 

 

Expiry Date:

31st July 2007

 

 

Securities:

All securities detailed in Part 2 with the exception of the securities numbered
1,3,4,5,6,7,8,9 and 10

 

 

Specific Conditions:

Those contained in original facility documentation.

 

14


--------------------------------------------------------------------------------



3          OTHER FACILITIES

Any existing facilities held by a Borrower, and any new facilities provided to a
Borrower that are not documented in this Letter of Offer, are listed out below.

This Facility Summary is provided for information purposes only and does not
form part of, or vary, the terms of any of the facilities referred to in it.

Important: Variation to certain other facilities

Variation

By signing this Letter of Offer:

·                                the terms and conditions of other facilities
listed below are varied to include the Letter of Offer Terms. The Letter of
Offer Terms will then form part of the terms and conditions of those other
facilities in addition to the terms and conditions that already apply to those
other facilities (‘Existing Terms’); and

·                                other than as described above, the terms and
conditions of the other facilities listed below are not affected by this Letter
of Offer and remain in full force and effect.

Letter of Offer Terms

The following sections of this Letter of Offer are the ‘Letter of Offer Terms’
referred to above:

·                                Establishment Costs — Part 3 (Establishment
Fees and Charges), but only in relation to other facilities that are shown below
as being new facilities (if any).

·                                Conditions Precedent — Part 4 (Conditions
Precedent and other information) and clause 1 of the General Conditions
(Conditions precedent).

·                                Covenants and Undertakings — Part 5 (Covenants
and Undertakings) and clause 6 of the General Conditions (General undertakings
and covenants).

·                                Representations and Warranties — clause 5 of
the General Conditions (Representations and warranties).

·                                Default — clause 7 of the General Conditions
(Default).

·                                Securities — Part 2 (Securities), except as set
out below.

Definitions

Defined terms used in the Letter of Offer Terms have the meanings set out below
in relation to each other facility to which the Letter of Offer Terms apply:

·                                Agreement means the separate contract documents
applicable to the other facility as amended by this Letter of Offer; and

·                                otherwise, defined terms used in the Letter of
Offer Terms have the meaning given to those terms in the General Conditions.

Inconsistency

If there is any inconsistency between the Existing Terms and the Letter of Offer
Terms, to the extent it is not possible to comply with those inconsistent terms,
the Letter of Offer Terms prevail.

In there is any inconsistency between different provisions within the Letter of
Offer Terms, to the extent it is not possible to comply with those inconsistent
terms, that inconsistency will be resolved in accordance with clause 20.3 of the
General Conditions.

15


--------------------------------------------------------------------------------


Customer: Bushmans Group Pty Limited

Master Asset Finance Facility

 

Purpose/Utilisation:

Capital Expenditure — Motor Vehicles

 

 

Facility limit:

$1,000,000 (one million dollars)

 

 

Expiry :

31st July 2007

 

 

Securities:

All securities detailed in Part 2 with the exception of securities numbered
1,3,4,5,6,7,8 and 10

 

 

Specific Conditions:

The Bank may decline any request to utilise the facility at its discretion.

 

Customer: Channell Pty Limited

Master Asset Finance Facility

Purpose/Utilisation:

Capital Expenditure

 

 

Facility limit:

$250,000 (two hundred and fifty thousand dollars)

 

 

Expiry:

31st July 2007

 

 

Securities:

All securities detailed in Part 2 with the exception of securities numbered
1,2,4,5,6,7,8 and 9

 

 

Specific Conditions:

The Bank may decline any request to utilise the facility at its discretion.

 

Customer: Bushmans Group Pty Limited

Business Credit Card Facility

Purpose/Utilisation:

Purchasing

 

 

Facility limit:

$300,000 (three hundred thousand dollars)

 

 

Expiry:

31st July 2007

 

 

Securities:

All securities detailed in Part 2 with the exception of securities numbered
1,3,4,5,6,7,8,9 and 10

 

 

Specific Conditions:

The Bank may decline any request to utilise the facility at its discretion.

 

16


--------------------------------------------------------------------------------


Customer: Channell Pty Limited

Business Credit Card Facility

Purpose/Utilisation:

Purchasing

 

 

Facility limit:

$100,000 (one hundred thousand dollars)

 

 

Expiry:

31st July 2007

 

 

Securities:

All securities detailed in Part 2 with the exception of securities numbered
1,2,4,5,6,7,8,9 and 10

 

 

Specific Conditions:

The Bank may decline any request to utilise the facility at its discretion.

 

Customer: Bushmans Group Pty Limited

Documentary Letter of Credit

Purpose/Utilisation:

Importation of goods

 

 

Facility limit:

$50,000 (fifty thousand dollars)

 

 

Expiry:

31st July 2007

 

 

Securities:

All securities detailed in Part 2 with the exception of securities numbered
1,3,4,5,6,7,8,9 and 10

 

 

Specific Conditions:

The Bank may decline any request to utilise the facility at its discretion.

 

17


--------------------------------------------------------------------------------


Part 2                                          Security

Unless the Bank specifies in writing to the contrary, the securities listed
below, together with any additional or replacement securities provided by a
Borrower or a security provider, secure all facilities.

Each Borrower must provide, and must ensure that each security provider
provides, all the following securities in a form and substance satisfactory to
the Bank (if the Borrower or the security provider has not already done so).

The grant of any new securities detailed below does not prejudice or waive the
Bank’s right to rely upon, and enforce, earlier securities, unless otherwise
specified.

Registered Mortgage Debentures

Over the whole of the company assets including goodwill and uncalled capital and
called but unpaid capital together with relative insurance policy assigned to
the National Australia Bank Limited given by

1. Channell Bushman Pty Limited ABN 99 109 821 614

2. Bushmans Group Pty Limited ABN 90 090 744 022

3. Channell Pty Limited ABN 29 002 735 622

4. Bushmans Engineering Pty Limited ABN 49 074 185 461

5. Polyrib Tanks Pty Limited ABN 49 062 942 661

6. Australian Bushman Tanks Pty Limited ABN 21 058 504 108

Guarantees and Indemnities

7. In support of Channell Bushman Pty Limited for $8,850,000.00 and other
liabilities given by:-    Bushmans Group Pty Limited, Channell Pty Limited,
Bushmans Engineering Pty Limited, Polyrib Tanks Pty Limited and Bushman Tanks
Pty Limited

8. In support of Bushmans Group Pty Limited for $3,200,000.00 and other
liabilities given by:- Channell Bushmans Pty Limited, Channell Pty Limited,
Bushmans Engineering Pty Limited, Polyrib Tanks Pty Limited and Bushman Tanks
Pty Limited

9. Master Asset Finance Agreement for $1,000,000 on account of Bushmans Group
Pty Limited

10. Master Asset Finance Agreement for $250,000 on account of Channell Pty
Limited

18


--------------------------------------------------------------------------------


Part 3                                          Establishment Fees and Charges

The Borrower agrees to pay the following fees and charges immediately on
acceptance of this Letter of Offer or as otherwise agreed in writing:

Not Applicable

Any additional cost incurred for the use of the Banks’ internal legal
department, external solicitors and consultants will be borne by the Borrower.
(or if there is more than one Borrower, jointly and severally by all Borrowers).

These fees and charges are in addition to any fees set out in the Details, the
Specific Conditions, and in A Guide to Fees and Charges as amended from time to
time.

Other fees and charges may be payable as set out in each Agreement.

19


--------------------------------------------------------------------------------


Part 4                                          Conditions Precedent and other
information

1                 General

In addition to the conditions precedent in clause 1 (Conditions precedent) of
the General Conditions and any other conditions precedent that may be set out in
the Specific Conditions for a facility or the Property Conditions (if any), the
Bank does not need to provide any financial accommodation under any facility
unless the Bank has received the following documents, satisfactory to it:

Authorisations

A certified copy of an extract of the resolutions of directors of each Borrower
resolving:

to approve the terms of this Letter of Offer, any other documents that include
the terms of any facility and each security to which it is a party,

that the entry into, and performance of its obligations under, this Letter of
Offer, any other documents that include the terms of any facility and each
security to which it is a party is in its best interests and for its benefit;

to authorise the Borrower to enter into, sign, deliver and perform this Letter
of Offer, any other documents that include the terms of any facility and each
security to which it is a party;

to appoint the authorised representative(s) of the Borrower;

authorise either (where the Borrower is a company), two directors or a director
and a secretary or (if the Borrower is not a company) a person or persons named
or identified therein to execute and deliver this Letter of Offer, any other
documents that include the terms of any facility and each security to which it
is a party.

A certified copy of an extract of the resolutions of directors of each security
provider resolving:

to approve the terms of this Letter of Offer, any other documents that include
the terms of any facility and each security to which it is a party,

that the entry into, and performance of its obligations under, each security to
which it is a party is in its best interests and for its benefit;

to authorise the security provider to enter into, sign, deliver and perform each
security to which it is a party;

to appoint the authorised representative(s) of the security provider;

20


--------------------------------------------------------------------------------


authorise either (where the security provider is a company), two directors or a
director and a secretary or (if the security provider is not a company) a person
or persons named or identified therein to execute and deliver each security to
which it is a party.

A certified specimen signature of each authorised representative of each
Borrower and each security provider.

Should further deterioration occur the Bank will seek from Channell Commercial
Corporation Incorporated either A) Corporate Guarantee to support borrowings or
B) Provide additional paid up capital support to cover trading losses

21


--------------------------------------------------------------------------------


Part 5                                          Covenants and Undertakings

Additional Covenants and Undertakings

Each Borrower undertakes to comply with the following covenants and undertakings
at all times.

These covenants and undertakings are to be assessed and reported as detailed
below.

Specific Undertakings

Extension of facilities until the 31st July 2007 has been granted on the basis
that:

·                  The bank being provided with evidence of unconditional
refinance approval and/or evidence of equity raising by 31st July 2007, the Bank
will agree to a further 30 day extension to 30th August 2007 to enable
settlement to be concluded.

·                  The initial 90 day extension will attract an extension fee of
$24,596 being 3% p.a. (pro rata) of the expired (funded) lines. The fee will be
payable in advance and on acceptance of the Letter of Offer.

·                  An additional 3% will be payable in advance if the Group
requires the additional 30 day extension.

·                  These fees is/are not refundable in the event of early
settlement.

Reporting Covenants

Each Borrower undertakes to comply with the following reporting covenants at all
times.

These reporting covenants are to be assessed and reported as detailed below.

Annual Accounts (Audited - Excluding Cashflow)

Within 120 days of the close of each financial year, a copy of the audited
annual report or balance sheet and profit & loss account for Channell Bushman
Pty Ltd (consolidated) and Channell Pty Ltd.

Interims Accounts (Including Cashflow)

Within 30 days of the close of each month, a copy of the Borrower’s monthly
management accounts including balance sheet, profit & loss account and cashflow
statement for Channell Bushman Pty Ltd (consolidated) and Channell Pty Ltd.

22


--------------------------------------------------------------------------------


Interim Compliance Certificate

Within 30 days of the close of each quarter a compliance certificate for
Channell Bushman Pty Ltd (consolidated) and Channell Pty Ltd signed by one or
two of the Borrower’s directors or authorised representatives as appropriate,
detailing as at the end of each quarter compliance with the covenants and
undertakings detailed in this Agreement for Channell Bushman Pty Ltd
(consolidated) and Channell Pty Ltd.

Actual to projected cash flow variance

Within 30 days of the close of each month, a copy of the Borrowers monthly
actual to projected cashflow reports to be provided with commentary on all
variances greater than 10% for Channell Bushman Pty Ltd (consolidated) and
Channell Pty Ltd.

Specific Reporting Covenants

Annual three-way forecast (incorporating balance sheet, profit and loss and cash
flow) are to be provided prior to commencement of each financial year on account
of Channell Bushman Pty Ltd (consolidated) and Channell Pty Ltd.

Definitions

For the purposes of these Covenants and Undertakings:

capital adequacy means tangible net worth divided by total tangible assets.

current ratio means Current Assets divided by Current Liabilities.

dividend payout amount means the amount of dividend payments plus increased
loans to shareholders, expressed as a percentage of Net Profit after Tax.

finance charges means operating lease rental expense.

financial charges cover means Earnings Before Interest and Tax plus finance
charges divided by interest plus finance charges.

gearing / leverage ratio means Total Liabilities divided by tangible net worth.

intangible assets means deferred development expenses, deferred foreign exchange
gains, organisational or experimental expenses, research and development
expenses, intellectual property, future income tax benefits, goodwill, patents,
trademarks, service marks, design rights, franchises, copyrights, licences,
underwriting and formation expenses and other items of a like nature which,
according to current accounting practice, are regarded as intangible assets.

interest for the purpose of financial reporting covenants means gross interest
expense (including finance lease, other external debt and subordinated debt
interest).

interest cover means Earnings Before Interest and Tax divided by interest
(including finance lease, other external debt and subordinated debt interest).

inventory and debtors to working capital debt ratio means inventory and debtors
divided by working capital debt.

23


--------------------------------------------------------------------------------


net property income means, in respect of the relevant period:

(i)                                     the aggregate income actually received
by the Borrower during that relevant period from any valid and binding lease or
agreement to lease, licence or other agreement entered into by the Borrower;

(ii)                                  if approved by the Bank, any other income
actually received from the ownership or use of the assets that relate to the
project received by the Borrower during that relevant period; and

(iii)                               outgoing recoveries received by the Borrower
during that relevant period,

less

(iv)                              the aggregate amount of outgoings incurred or
paid by the Borrower during that relevant period

occupancy (Accommodation) means actual level of rooms occupied of the
motel/hotel divided by the total number of rooms.

occupancy (Commercial) means total occupied space, at any given time, divided by
the total lettable space as determined by the Bank at the Bank’s discretion.

outgoing recoveries means amounts that the Borrower actually recovers or is
reimbursed for under any lease or agreement for lease in relation to outgoings
incurred or paid by the Borrower.

outgoings means in relation to so much of the project which is the subject of a
lease or agreement to lease:

(i)                           municipal rates;

(ii)                        water & sewerage rates;

(iii)                     land tax;

(iv)                    all insurance expenses;

(v)                       electricity;

(vi)                    common area cleaning;

(vii)                 property/centre management including salaries and all
office administration expenses;

(viii)              advertising & promotion costs;

(ix)                      air conditioning & ventilation maintenance;

(x)                         building cleaning & maintenance;

(xi)                      lift & escalator operation & maintenance;

(xii)                   general repairs & maintenance;

(xiii)                fire protection expenses;

(xiv)               public address expenses;

(xv)                  gas & oil expenses;

(xvi)               pest control;

(xvii)            security;

(xviii)         building management system expenses;

(xix)                 energy management systems;

(xx)                    sewage disposal;

(xxi)                 telephones;

(xxii)              gardening/landscaping;

(xxiii)           signage expenses;

24


--------------------------------------------------------------------------------


(xxiv)          lease commissions; and

(xxv)             other sundry expenses incurred in relation to ownership of the
funded property.

presales/debt cover ratio means the ratio of acceptable presales (as advised by
the Bank), less GST and all selling and legal costs, to the facility limit (or
total facility limits) for the relevant facility or facilities.

property finance interest cover ratio means the ratio of net property income
received during the testing period to the aggregate amount of interest payable
during the same testing period.

property finance loan to value ratio means the ratio of debt outstanding divided
by the current market value as reported in the most recent valuation, expressed
as a percentage.

tangible net worth means total tangible assets minus total liabilities.

total tangible assets means all assets other than intangible assets.

25


--------------------------------------------------------------------------------


Part 6                                          Property Conditions

Not Applicable.

26


--------------------------------------------------------------------------------


Part 7                                          General Conditions


1                               CONDITIONS PRECEDENT

(a)                        The Bank does not need to provide the initial
utilisation of any financial accommodation under a facility unless all of the
following conditions precedent are met to the Bank’s satisfaction:

(i)                                     the Bank has received every valuation
the Bank requires;

(ii)                                  the Bank has received originals of each
transaction document, related acknowledgment or acceptance and title documents,
duly executed by all parties to them where relevant and where applicable:

(i)                                         in registrable form, together with
all executed documents necessary to register them in each relevant jurisdiction;
and

(ii)                                      having had all taxes paid on it or, if
not already paid, sufficient same day funds to enable the payment of any taxes
chargeable on it, together with all executed documents necessary to effect
payment of those taxes;

(iii)                               in respect of all insurance policies that
the Bank requires, the Bank has received evidence that each insurance policy:

(i)                                         has been obtained, remains current,
and the Bank’s interest is noted; and

(ii)                                      is with an insurer, for an amount, and
otherwise on terms acceptable to the Bank;

(iv)                              all conditions precedent set out in Part 4 of
this Letter of Offer; and

(v)                                 evidence that each security remains
enforceable, free from all prior security interests and third party rights and
interests.

(b)                       In addition to paragraph (a), the Bank does not need
to provide any financial accommodation under a facility if:

(i)                                     the Borrower’s request for the financial
accommodation is not made in accordance with any requirements set out in this
Agreement;

(ii)                                  the amount of financial accommodation
requested, if provided, would result in the facility limit (or the adjusted
facility limit in relation to a bank guarantee facility or a facility pursuant
to which a letter of credit is or will be issued) being exceeded;

(iii)                               at the time of the Borrower’s request for
the financial accommodation, something has happened which, in the Bank’s
reasonable opinion has led, or could lead, to a material adverse change in the
financial circumstances of any of the Borrowers or the security providers;

(iv)                              the results of any of the Bank’s inquiries or
searches are not to the Bank’s satisfaction;

(v)                                 the Bank is not satisfied that each
representation and warranty by each Borrower and security provider in the
transaction documents are true and not misleading as at the date of the
utilisation of the financial accommodation with reference to the facts and
circumstances then existing;

(vi)                              an event of default or a potential event of
default exists at the date of the relevant drawdown notice or the date of
drawing or will result from utilisation of the facility; or

(vii)                           any other conditions the Bank requires as a
pre-requisite on making facilities, or the particular facility, available are
not, or have not been, complied with.

27


--------------------------------------------------------------------------------



2                               REVIEW


2.1                     SCOPE AND FREQUENCY

The Bank may review each Borrower’s compliance with this Agreement, each
security provider’s compliance with the security granted by it and the financial
position of any of the Borrowers or security providers:

(a)                                            at least annually; or

(b)                                           if the Bank has a reasonable
opinion that something has happened which has led, or could lead, to the
occurrence of a potential event of default or event of default.


2.2                     ASSISTANCE

Each Borrower must provide, and must procure that each security provider
provides, the Bank with all information, documents, consents and assistance the
Bank requires in connection with a review, within any time period the Bank
specifies, including by:

(a)                        providing financial information (such as accountant’s
reports, tax returns, balance sheets, profit and loss statements, business
forecasts and cash flow projections) and other requested information and
documentation (such as evidence of currency of insurances); and

(b)                       ensuring that any valuer the Bank nominates is granted
access to any property or assets the subject of any security to enable them to
conduct any valuation of the property or assets the Bank requires. Any such
valuation will be at the Borrowers’ cost.


3                               PAYMENT OBLIGATIONS


3.1                     GENERAL REPAYMENT OBLIGATIONS

The Borrower must pay:

(a)                        any amount drawn on a facility in excess of its
facility limit immediately upon the excess occurring; and

(b)                       the facility amount owing on the earlier of the expiry
date (if any) and the date the facility is cancelled, terminated or otherwise
ends.


3.2                     FEES CHARGES AND OTHER PREMIUMS

(a)                        All Borrowers are liable, jointly and severally, to
pay to the Bank and indemnify the Bank for:

(i)                                     all fees, charges and premiums set out
or provided for in this Agreement in accordance with this Agreement (including
the Guide to Fees and Charges);

(ii)                                  an amount equal to any costs or taxes the
Bank reasonably incurs in connection with the transaction documents, the
facilities or any transactions under or in relation to them, including:

(A)                         the negotiation, review, preparation, execution,
delivery, variation, stamping, registration or discharge of a transaction
document; and

(B)                           arranging, conducting, administering or processing
a transaction, or giving a consent or approval or waiving any requirement, under
any transaction document or a facility;

(iii)                               an amount equal to any costs or taxes the
Bank incurs in connection with the Bank exercising, enforcing or preserving
rights, powers or remedies (or considering or attempting to do so) in connection
with any transaction document, facility or any transactions under or in relation
to any of them; and

(iv)                              any external administrator’s costs and
remuneration.

(b)                       Fees and charges, unless otherwise agreed, are not
charged on a pro-rata basis and, once incurred, charged or paid (as the case may
be), are not refundable in whole or in part.

28


--------------------------------------------------------------------------------



3.3                     CALCULATION AND PAYMENT OF INTEREST

(a)                        Interest for each interest period or pricing period
accrues and is calculated daily by applying the daily interest rate to the
balance owing at the end of that day (unless otherwise stated in the Specific
Conditions for a facility).

(b)                       Interest charges are capitalised, or otherwise due and
payable, in accordance with the Specific Conditions. Where interest charges are
debited to the relevant account, they will be deemed to be part of the balance
owing from the date they are debited.


3.4                     SETTING OF INTEREST RATES

(a)                        If a facility has a variable interest rate or a
variable default interest rate, each Borrower acknowledges that:

(i)                                     those rates include an indicator rate
and may include one or more margins;

(ii)                                  the indicator rates that apply to a
facility are set out in the Details;

(iii)                               the amount of an indicator rate on any day
will be that last published or otherwise advised by the Bank on
www.national.com.au and/or in the local or national press; and

(iv)                              if the Details state that a variable interest
rate applies, the variable interest rate stated in the Details is the rate
applying at or about the date of this Letter of Offer and is indicative only.

(b)                       During a fixed rate period or pricing period, the
relevant interest rate remains fixed. The Specific Conditions for a facility set
out any applicable rules regarding the quotation and acceptance of fixed rates,
and how fixed rates are set.


3.5                     PRICING REVIEW

(a)                        Other than pricing changes which occur automatically
under this Agreement, on or about each anniversary of this Agreement, or such
other dates as are agreed, the Bank may review the pricing applicable to a
facility and may, on written notice to the relevant Borrower:

(i)                                     introduce a new fee, charge or premium
or change an existing fee, charge or premium (including its amount, the way in
which it is calculated and when it is charged); and

(ii)                                  change the interest rate or yield rate
applicable to a facility including by changing or introducing a margin
(including by making the margin positive or negative), or substituting a
different indicator rate for the relevant indicator rate (except where the rate
is a fixed rate).

(b)                       In addition, unless specifically stated otherwise, the
Bank may, at any time, change the pricing applicable to a facility to the extent
necessary to reflect changes to prevailing market conditions or the Bank’s
general pricing for facilities of that type. Except in relation to pricing
changes which occur automatically under this Agreement, the Bank will give the
Borrower notice of any such change in writing and/or by way of advertisement in
the local or national press. Where the Bank gives the Borrower notice under this
clause by way of advertisement in the local or national press, the Bank will
also endeavour to directly notify the Borrower of the change, however should the
Bank not do so for any reason, this will not preclude the Bank from charging the
new or adjusted pricing.


3.6                     ACCOUNTING FOR TRANSACTIONS

(a)                        Each Borrower irrevocably authorises the Bank to open
such accounts as the Bank requires in connection with a facility and to debit
and credit amounts to those accounts in accordance with this Agreement.

(b)                       If the Bank is authorised to debit an amount to a
nominated account, the relevant Borrower authorises the Bank to debit that
amount to the nominated account even if it causes the account to become
overdrawn. If a nominated account has insufficient

29


--------------------------------------------------------------------------------


cleared funds, or if a valid account is not nominated when the debit is to be
made, the relevant Borrower irrevocably authorises the Bank to debit that amount
to any account of the Borrower the Bank decides at its discretion.

(c)                        If this Agreement does not specify where an amount
payable may be debited, each Borrower irrevocably authorises the Bank to debit
that amount to any account of the Borrower the Bank may decide in its
discretion, or to apply any payment in connection with this Agreement towards
satisfying the Borrower’s obligations under this Agreement as the Bank sees fit.

(d)                       Where the Bank debits amounts pursuant to this
Agreement to an account (including a nominated account), opened by:

(i)                                     a Borrower, then the Borrower must pay
the Bank interest (including default interest if applicable) on any debit
balance  in accordance with the terms of that account;

(ii)                                  the Bank, then the Borrower for which the
account has been opened must pay the Bank interest charges on the overdrawn
balance of that account at the default interest rate applying to the relevant
facility or, if there is none, in accordance with the terms normally applied by
the Bank to accounts of that type; or

(iii)                               either a Borrower or the Bank, the overdrawn
balance of the account in excess of the applicable facility limit is immediately
payable without further notice.

(e)                        The relevant Borrower must ensure that there are
sufficient cleared funds in the nominated account (including any available
credit limit applicable to that account) to meet all amounts the Bank is
authorised to debit to that account.


3.7                     PAYMENT IN AUSTRALIAN DOLLARS

All amounts payable by a Borrower under this Agreement are payable in Australian
dollars except to the extent that this Agreement states that the amount is
payable in another currency.


3.8                     PAYMENT IN CLEARED FUNDS

All amounts payable by a Borrower under this Agreement are payable in
immediately available cleared funds.


3.9                     PAYMENTS DUE ON NON-BANKING DAYS

Subject to the Specific Conditions for a facility, if a payment is due under the
facility on a day that is not a banking day, that payment may be made on the
next banking day.


3.10              NO SET OFF OR DEDUCTION

All payments by a Borrower under any transaction document, whether of principal,
interest or other amounts due under this Agreement, will be:

(a)                        free of any set-off (whether at law or in equity) or
counterclaim or condition; and

(b)                       without deduction or withholding for any present or
future taxes, unless the Borrower is required by law to deduct or withhold an
amount or the Bank is required to pay any taxes on the payments it receives from
the Borrower, in which case the Borrower must pay to the Bank any additional
amount necessary to enable the Bank to receive and retain, after all required
deductions and withholdings  and after payment of any taxes in respect of the
additional amount, a net amount equal to the full amount which would otherwise
have been payable had no such deduction or withholding or payment of taxes been
required to be made.


4                               ECONOMIC COSTS


4.1                     PAYMENT OF ECONOMIC COSTS

Economic costs are payable whenever an economic event occurs in relation to a
facility. The Borrower must pay the Bank the amount of any economic costs on
demand.

30


--------------------------------------------------------------------------------



4.2                     ECONOMIC EVENTS

Unless otherwise agreed by the Bank in writing, an economic event is taken to
have occurred if, at any time while a fixed rate (whether a fixed interest rate
or a yield rate) applies to a facility, a bill facility component, an account or
a drawing:

(a)                        all or part of that facility, bill facility
component, account or drawing is repaid early (even if the Bank agrees to the
early repayment being made);

(b)                       that facility, bill facility component, account or
drawing, is re-priced by agreement from one fixed rate to another fixed rate or
to another type of rate (such as a variable rate);

(c)                        that facility, facility limit or bill facility
component is cancelled, reduced or not fully drawn for any reason at any time
before the expiry date;

(d)                       the Bank is for any reason no longer obliged to
accept, discount or endorse bills under the facility or a bill is cancelled
before its maturity date; or

(e)                        if an event of default has occurred, or the facility
amount owing becomes repayable, and the Bank elects to treat it as an economic
event;

except to the extent that this occurs:

(f)                          in relation to a market rate facility, term loan
facility or global trade finance facility on the repricing date applicable to
the facility or account (as the case may be), or if that day is not a banking
day, on the next banking day;

(g)                       in relation to a bill facility, at the end of a fixed
rate period or where a fixed rate period does not apply, on the applicable
maturity date;

(h)                       on the expiry date; or

(i)                           in order to comply with the amortisation schedule
(if any).


4.3                     CALCULATION OF ECONOMIC COSTS

(a)                        The Bank determines any economic costs arising under
a facility by determining the Bank’s reasonable estimate of the costs and losses
incurred by it (including, without limitation, loss of profits, fees, charges
and premiums) in connection with an economic event including, without
limitation, any amount determined by the Bank to have been paid, suffered or
incurred by it or for which it is liable by reason of:

(i)                          in relation to a facility other than a bill
facility, a loss or reduction of profits or return or other costs, (representing
the difference between the Bank’s cost of funds at the start of the relevant
fixed rate period and the Bank’s cost of funds at the date of the economic event
over the remainder of that period). This is then discounted back to the net
present value at the rate equivalent to the Bank’s cost of funds at the date of
the economic event;

(ii)                       in relation to a bill facility, a loss or reduction
of profits or return or other costs representing the difference between the
yield rate applicable to the bills when they are drawn and the interest rate the
Bank is able to receive in the interest rate market by reference to the
Interbank Swap Curve at the date of the economic event for the remaining term to
maturity of the facility.  This is then discounted back to the net present value
at the rate equivalent to the Bank’s cost of funds at that date; or

(iii)                    the liquidation or re-employment of deposits or other
funds acquired or contracted by the Bank to fund or maintain the facility or the
termination or reversing of any swap or option agreement or other agreement or
arrangement entered into by the Bank (either generally in the course of its
business or specifically in connection with this Agreement) to fund or maintain
the facility or to hedge, fix or limit the Bank’s effective cost of funding or
maintaining the facility.


5                               REPRESENTATIONS AND WARRANTIES


5.1                     REPRESENTATIONS AND WARRANTIES

(a)                        Each Borrower represents and warrants to the Bank
that, at the date of this Agreement and at all times thereafter:

31


--------------------------------------------------------------------------------


(i)                          if it is a company, it is duly incorporated and
validly existing under the laws of its place of incorporation;

(ii)                       it has full capacity and power to enter into and
comply with, and has taken all necessary action to authorise it to enter into
and comply with, each facility, the transaction documents, and to make a drawing
under, or otherwise utilise, a facility;

(iii)                    it has full power and authority and legal right to own
its assets and to carry on its business as presently conducted;

(iv)                   neither it nor any of its assets are immune from the
jurisdiction of a court or from legal process;

(v)                      the transaction documents to which it is expressed to
be a party constitute its legal, valid and binding obligations and, subject to
any necessary stamping and registration, are enforceable in accordance with
their terms subject to law generally affecting creditors’ rights and to
principles of equity;

(vi)                   the most recent financial accounts, reports and factual
information provided to the Bank by it at any time:

(A)                    are true and accurate and not misleading in any material
respect;

(B)                      are (unless the Bank agrees otherwise) prepared in
accordance with applicable law and any accounting standards generally applicable
in Australia at the time of preparation; and

(C)                      give a true and fair view of its state of affairs and
the result of its operations at the date, and for the period ending on the date,
to which those statements are prepared,

and no material change has taken place in respect to any of them since the date
they were provided to the Bank;

(vii)                it is not in breach of any law or any agreement, deed,
security or instrument binding on it or its assets, and it is not in default in
respect of any material monetary obligation contracted by or imposed upon it;

(viii)             no material litigation, arbitration or administrative
proceedings are current or pending or, to its knowledge, threatened against it
before any court or governmental agency;

(ix)                     complying with the transaction documents to which it is
expressed to be a party is for its commercial benefit and is in its commercial
interests;

(x)                        it is not insolvent;

(xi)                     no potential event of default or event of default has
occurred under or in respect of any transaction document and remains unremedied;

(xii)                  except as disclosed to and agreed to by the Bank in
writing, it is not a trustee of any trust;

(xiii)               it has obtained and maintained in full force and effect all
material authorisations, consents, filings, registrations and permits applicable
to it or its business;

(xiv)              the execution, delivery and performance of the transaction
documents to which it is expressed to be a party will not:

(A)             breach or contravene any law or regulation or a judgment, order,
ruling or decree of a governmental agency;

(B)               conflict with its constituent documents or any agreement
binding on it or any obligation to any person;

(C)               create, impose or crystallise any security interest on any of
its assets (other than contemplated under any transaction document); or

32


--------------------------------------------------------------------------------


(D)            cause or result in the acceleration of the date of payment of any
obligation under an agreement that is binding on it;

(xv)                 the security is in full force and effect and has the
priority contemplated in it.

(b)                       These representations and warranties (and the
representations and warranties in clause 5.2) are deemed to be repeated with
reference to the facts and circumstances then existing at each date of
utilisation of any financial accommodation, rollover of any bills or notes, each
day on which interest is capitalised or otherwise due and payable and at the
date of execution of each new document under which credit or financial
accommodation is granted by the Bank.


5.2                     ADDITIONAL REPRESENTATIONS AND WARRANTIES FROM A TRUSTEE

(a)                        This clause applies where a Borrower enters into a
transaction document as the trustee of a trust.

(b)                       The Borrower enters into each transaction document in
its personal capacity and as trustee of the trust and for the benefit of the
beneficiaries of the trust.

(c)                        The Borrower makes the following representations and
give the following warranties to the Bank:

(i)                          it is the only trustee of the trust;

(ii)                       the trust documents disclose all the terms of the
trust;

(iii)                    it has the power under the trust deed to enter into and
observe the trustee’s obligations under each transaction document;

(iv)                   it has the authorisation necessary to enter into the
transaction documents, to perform the trustee’s obligations under the
transaction documents and to allow them to be enforced (including, without
limitation, under the trust deed and the trustee’s constitution (if any));

(v)                      it has a right to be fully indemnified out of the
assets of the trust (“trust fund”) in respect of obligations incurred by it and
it has no liability which may be set off against that right of indemnity;

(vi)                   the trust fund is sufficient to satisfy that right of
indemnity and all other obligations in respect of which it has a right to be
indemnified out of the trust fund;

(vii)                it is not in default under the trust deed;

(xiii)               no action has been taken or proposed to terminate the
trust;

(ix)                     the Borrower, and its directors and other officers (if
any) have complied with their obligations in connection with the trust; and

(x)                        the Bank’s rights under the transaction documents to
which the Borrower is expressed to be a party rank in priority to the interests
of the beneficiaries of the trust.


6                               GENERAL UNDERTAKINGS AND COVENANTS


6.1                     NEGATIVE PLEDGE

Each Borrower undertakes to the Bank that it will not, without the Bank’s prior
written consent:

(a)                        raise any financial accommodation from any other
party;

(b)                       engage in any other business other than that in which
it is presently operating;

(c)                        merge with or acquire another company or entity;

(d)                       dispose of any of its subsidiaries;

(e)                        dispose or part with possession any of its assets (or
attempt to do so) except:

(i)                                     in the ordinary course of its business,
on arm’s length terms and for market consideration;

(ii)                                  where the asset is no longer required for
its business, on arm’s length terms; or

33


--------------------------------------------------------------------------------


(iii)                               in exchange for other assets of comparable
type and value; or

(f)                          create or allow to exist any security interest over
its assets other than:

(i)                                     under the transaction documents; or

(ii)                                  a lien arising by operation of law in the
ordinary course of day-to-day trading that does not secure financial
accommodation provided to it.


6.2                     GENERAL COVENANTS

Each Borrower undertakes to the Bank that it will:

(a)                        promptly advise the Bank of any event of default,
potential event of default or other event of default (however defined) under any
transaction document;

(b)                       take out and keep in full force and effect insurance
over all of its physical assets and premises for such amounts and against such
risks as a reasonably prudent person in its position would take out, and
promptly comply with any request by the Bank to take out such further insurance
cover as the Bank may reasonably require;

(c)                        provide the Bank with evidence of the currency of all
insurances referred to in paragraph (b) above at each annual review, or upon the
Bank’s request, whichever is the earlier;

(d)                       not do or omit to do, or suffer or permit to be done
or not done, anything which may materially prejudice any insurance policy or
vary, rescind, terminate or cancel any insurance policy without the Bank’s
written consent;

(e)                        comply with all applicable laws and pay all
obligations that if unpaid might result in a lien or claim against any of its
assets; and

(f)                          maintain its plant and machinery in a state of good
repair, fair wear and tear excepted.


6.3                     ADDITIONAL COVENANTS FROM A TRUSTEE

(a)                        This clause applies where a Borrower enters into a
transaction document as the trustee of a trust.

(b)                       The Borrower undertakes:

(i)                                     to provide to the Bank on request
certified copies of the trust documents;

(i)                                     to ensure that it has a right to be
indemnified out of the assets of the trust for all liabilities incurred by it
under the transaction documents;

(ii)                                  to ensure that there is no restriction or
limitation on or derogation from its right of subrogation or indemnity, other
than on the grounds of fraud or gross negligence (whether or not arising under
the trust documents); and

(iii)                               its lien over the assets of the trust at all
times for liabilities incurred has priority over the rights of the beneficiaries
of the trust.

(c)                        The Borrower undertakes that, except with the Bank’s
prior written consent, none of the following will occur:

(i)                                     re-settlement, vesting or distribution
of capital of the trust;

(ii)                                  retirement or replacement of the trustee,
or the appointment of a new trustee;

(iii)                               amendment, or revocation of any terms, of
the trust deed;

(iv)                              a security interest arises over any asset of
the trust;

(v)                                 if a unit trust, not issue any further units
in the trust to any person other than a unitholder as at the date of this Letter
of Offer; or

(vi)                              breach of any provision of the trust deed.


6.4                     CHANGE OF SHAREHOLDING

(a)                         If a Borrower is listed on a stock exchange it will:

34


--------------------------------------------------------------------------------


(i)                          promptly notify the Bank if a majority of its
shares become held by a person who did not hold a majority of the shares as at
the date of this Letter of Offer. For this purpose, associates (as defined by
the Corporations Act) shall be treated as the one person; and

(ii)                       deliver to the Bank a copy of all material notices
issued by the Borrower to the exchange, promptly after that notice is given to
the exchange.

(b)                       If a Borrower is a company which is not listed on a
stock exchange, it must ensure that no transfer of shares (or issue of shares)
in it will be effected without the Bank’s prior written consent. If the Borrower
consists of more than one entity, the Bank’s consent will not be required for a
transfer or issue of shares in any one of those entities to another of those
entities.


6.5                     PARTNERSHIPS

If a Borrower is a partnership:

(a)                         each person who is a member of the partnership or a
partner (however described) is liable separately, and together with other
members or partners, are liable jointly, for the obligations of the Borrower
under the transaction documents to which the Borrower is expressed to be a
party;

(b)                        it agrees to promptly notify the Bank if a person
becomes, or ceases to be, a partner at any time whilst any transaction document
remains in full force and effect.

(c)                         each transaction document will continue to bind each
person who is a partner of that partnership at the date of this Letter of Offer
and each person who becomes a partner whilst a transaction document remains in
force and effect:

(i)                           despite any changes which may from time to time
take place in the partners, or any reconstitution of the partnership, whether by
the death, incapacity, or retirement of any partner or the admission of any new
partner or otherwise;

(ii)                        despite the fact that the partnership no longer
carries on business; and

(iii)                    despite the fact that the person or any of his or her
partners are no longer members of the partnership,

and the Borrower agrees to procure the execution of any documents the Bank
reasonably requires to give full effect to this provision.


6.6                     CO-OPERATION

Each Borrower must:

(a)                        promptly give the Bank any information or documents
the Bank reasonably asks for in connection with this Agreement (including about
its financial position) in any form the Bank specifies;

(b)                       do anything (such as producing and signing documents)
the Bank reasonably requires to give full effect to the transaction documents;
and

(c)                        promptly notify the Bank if the Borrower changes its
address.


6.7                     CLASS ORDER

(a)                        In this clause 6.7, “Deed of Cross Guarantee” refers
to a deed substantially in the form of a pro-forma deed issued or otherwise
approved by the ASIC in order to satisfy ASIC class order eligibility
requirements for relief from certain Corporations Act financial reporting
obligations.

(b)                       Each Borrower must notify the Bank in writing:

(i)                                     before it seeks the approval of ASIC in
respect of, or executes, any Deed of Cross Guarantee; or

(ii)                                  amends or terminates a Deed of Cross
Guarantee.

(c)                        It will be an event of default if the Bank does not
receive the notice referred to in paragraph (b).

35


--------------------------------------------------------------------------------



6.8                     CHANGES TO ACCOUNTING STANDARDS

(a)                        If as a result of a change in the accounting
standards generally applicable in Australia:

(i)                                     a Borrower is of the reasonable opinion
that it is no longer able to comply with the financial covenants, reporting
covenants or other covenants and undertakings set out in this Agreement, and it
gives the Bank written notice advising the Bank of this; or

(ii)                                  the Bank is of the reasonable opinion that
the financial covenants, reporting covenants or other covenants and undertakings
set out in this Agreement no longer satisfy the Bank’s requirements,

the Bank will review the affected covenants or undertakings in consultation with
the Borrower, to determine whether any amendment of this Agreement is required
to take into account the change in accounting standards. The Borrower
acknowledges that the Bank may determine, in the Bank’s discretion, that the
relevant covenants or undertakings remain applicable without amendment despite
the change in accounting standards.

(b)                       Paragraph (a) above shall not be construed as a waiver
of any event of default, or waiver of any of the Bank’s rights under this
Agreement.


6.9                     APPOINTMENT OF CONSULTANTS

(a)                        On the occurrence of an event of default or a
potential event of default, the Bank may, or at the Bank’s request each Borrower
will, engage , such accountancy, financial management and other consultants as
the Bank may nominate to investigate the Borrower’s and the security providers’
business affairs and whether the Borrowers and the security providers have
complied with the transaction documents, and to make recommendations relating to
the manner in which the Borrowers and security providers carry on their
business. Any such engagement (whether by the Bank or a Borrower) will be at the
Borrowers’ cost.

(b)                       Each Borrower agrees to provide, and to ensure each
security provider provides, all assistance and information required by the
consultants (including making all financial records available and giving access
to all premises and records) to enable the consultants to conduct their
examination promptly, completely and accurately.

(c)                        No Borrower or security provider is obliged to accept
the recommendations of any consultant, and the Bank will assume no liability
with respect to any actions a Borrower or security provider takes, or does not
take, as a result of those recommendations.

(d)                       The costs of the consultants shall be debited by the
Bank to any account of the Borrower as the Bank may nominate.


7                               DEFAULT


7.1                     GENERAL EVENTS OF DEFAULT

It is an event of default  (whether or not within a Borrower’s control) if:

(a)                        in the case of:

(i)                                     the total amount owing, any Borrower or
any security provider does not pay all or any part of the total amount owing
when due and payable by it; or

(ii)                                  any other financial accommodation
agreement it has with the Bank:

(A)                              any Borrower or any security provider does not
pay on time any amount due and payable by it; or

(B)                                any actual or contingent indebtedness in
respect of the financial accommodation becomes due and payable, or becomes
capable of being declared due and payable, before its stated maturity or expiry;

(b)                       any Borrower or security provider fails to comply with
or perform any undertaking, covenant or obligation of it under a transaction
document to which it is expressed to be a party or, in the case of the Borrower,
another agreement it has with the Bank where:

(i)                                     that failure is not in the opinion of
the Bank remediable; or

36


--------------------------------------------------------------------------------


(ii)                                  that failure is, in the opinion of the
Bank remediable, and the Borrower or, as the case may be, the security provider
does not remedy the failure within the period in the notice from the Bank
specifying the failure or, if there is no such period, within 5 banking days;

(c)                        an event occurs which would allow the Bank to
terminate any other agreement, or terminate a transaction under any other
agreement, any Borrower has with the Bank;

(d)                       any actual or contingent indebtedness in respect of
money borrowed or raised or other financial accommodation of the Borrower or a
security provider (other than financial accommodation with the Bank) totalling
at least the threshold debt amount or its equivalent:

(i)                                     is not paid when due or within any
applicable grace period; or

(ii)                              becomes due and payable, or becomes capable of
being declared due and payable, before its stated maturity or expiry;

(e)                        any Borrower or security provider gives the Bank
information, or makes a representation or warranty, which the Bank reasonably
believes to be untrue or incorrect, or misleading in a material respect when
made, or deemed to be repeated, in connection with the transaction document to
which it is expressed to be a party or, in the case of the Borrower, another
agreement it has with the Bank;

(f)                          any security interest is enforced, or becomes
capable of being enforced, or  the value of any security, as assessed by the
Bank, materially decreases;

(g)                       the Bank reasonably believes any Borrower has acted
fraudulently in connection with this Agreement, a transaction document or
another agreement with the Bank;

(h)                       an insolvency event occurs;

(i)                           any Borrower or security provider that is an
individual no longer has legal capacity or becomes a person protected by the
state;

(j)                           all or part of a transaction document is or
becomes illegal, void, voidable, unenforceable or otherwise of limited force,
priority or effect or claimed to be so, or a person seeks to or becomes entitled
to terminate, rescind or avoid all or a material part or material provision of a
transaction document;

(k)                        any Borrower or security provider takes any action
to:

(i)                                     reduce or attempt to reduce its capital
other than by redemption of redeemable preference shares; or

(ii)                                  pass a resolution referred to in section
254N of the Corporations Act,

in either case without the prior written consent of the Bank;

(l)                           distress, attachment or other execution for at
least the threshold litigation amount or its equivalent, is levied upon or
issued against any asset or undertaking of a Borrower or a security provider and
it is not satisfied or stayed within 5 banking days;

(m)                     any Borrower or security provider breaches any law or
obligation by entering transactions or performing obligations under a
transaction document to which it is expressed to be a party or, in the case of a
Borrower, another agreement it has with the Bank;

(n)                       an investigation by any regulatory authority into all
or part of the affairs of a Borrower or a security provider commences in
circumstances material to its financial condition;

(o)                       a change in any Borrower’s or security provider’s
financial circumstances occurs which, in the Bank’s opinion, may have a material
adverse effect on a Borrower’s or, as the case may be, a security provider’s
ability to meet its obligations under any agreement it has with the Bank;

(p)                       an order for payment is made, or a judgment is entered
or signed, against any Borrower or any security provider for at least the
threshold litigation amount or its equivalent, and it is not satisfied or stayed
within 5 banking days after that event (unless the order or

37


--------------------------------------------------------------------------------


judgment is the subject of an appeal by the Borrower within such period and the
Bank is satisfied that there is reasonable likelihood of success);

(q)                       any other event occurs that is described in this
Letter of Offer as an event of default;

(r)                          any Borrower or security provider is a trustee of a
trust and:

(i)                                     a new trustee is appointed or the trust
vests or terminates or any part of the trust fund is resettled or set aside, in
any of these cases without the Bank’s prior written consent; or

(ii)                                  the Borrower’s or, as the case may be, the
security provider’s right to be indemnified out of the trust assets is
restricted in any way; or

(s)                        any Borrower or security provider is a partnership
and any of the events in paragraphs (a) to (r) above occurs in relation to one
or more of the partners, in which case, the event is deemed to have occurred in
relation to the Borrower or, as the case may be, the security provider.


7.2                     ADDITIONAL EVENTS OF DEFAULT

In addition to clause 7.1, it will also be an event of default if, in relation
to any facility to which the Property Conditions apply, during the property
development period:

(a)                        the builder is, in the Bank’s opinion, unable to
complete the project;

(b)                       the contracts of sale or agreements to lease become
void or voidable;

(c)                        the building works do not proceed according to the
development and construction budget or the development and construction program
provided to the Bank;

(d)                       there are unfunded cost overruns in respect to a
project;

(e)                        a design variation is made otherwise than in
accordance with this Agreement; or

(f)                          any change, which in the opinion of the Bank is
material, is made to the project, including to any plans or specifications in
relation to it, without the Bank’s consent.


7.3                     CONSEQUENCES OF DEFAULT

(a)                        Upon the occurrence of an event of default, the Bank
may at its option exercisable without the need to give any notice to the
Borrower other than that required by law, treat the total amount owing as
payable immediately and may immediately or at any later time enforce any
security.

(b)                       If the Bank gives the Borrower a notice stating that
an event of default has occurred and the Borrower does not, or cannot,  rectify
the event of default:

(i)                                     if a grace period is given in the
default notice or required by law, within that period, or

(ii)                                  if no grace period is given in the default
notice or required by law, immediately,

then subject to any applicable law and in addition to any other rights, powers
and remedies the Bank may have (including under a security) the Bank may:

(iii)                               cancel all or any part of the facility limit
for all or any facilities with immediate effect; and

(iv)                              declare that all or part of the total amount
owing are immediately due and payable (to the extent it is not already due for
payment), and if the Borrower does not pay it immediately, the Bank may
terminate the facilities and/or sue the Borrower for the total amount owing
and/or enforce any security.

(c)                        If the Bank terminates a facility following the
occurrence of an event of default, and at that time there are any treasury
related transactions in existence between the Bank and the Borrower (which
include, but are not limited to, borrowings and financial accommodation, foreign
exchange, money market and derivative transactions or general banking
facilities) (“open positions”) then:

38


--------------------------------------------------------------------------------


(i)                                     the Bank may close out the open
positions, by entering into opposite positions for the balance of the unexpired
term, or by such other means as may be usual in the relevant market and any such
close out shall be at the then current market rates;

(ii)                                  any costs incurred by the Bank in closing
out open positions under paragraph (i) above will be paid by the Borrower on
demand, and any gain derived from the closing out of the open positions will be
credited to the Borrower and set off against the total amount owing; and

(iii)                               the Bank will give the Borrower reasonable
particulars of the manner of close out of the open positions, and the basis of
calculation of any amounts payable by or to the Borrower arising from that close
out.


7.4                     DEFAULT INTEREST

(a)                        For a facility other than a bill facility, if a
default interest rate applies to that facility, the Borrower must pay the Bank
interest charges on any part of the balance owing which is overdue, or in excess
of the facility limit. Interest charges payable under this paragraph are
calculated daily by applying the daily default interest rate to the overdue
amount or the amount in excess of the facility limit.

(b)                       For a bill facility, if the Borrower fails to pay the
face value of any bill on its maturity date or any other amount is overdue for
payment, the Bank may debit an account in the Borrower’s name (whether opened by
the Borrower or the Bank) with the face value of any such bill and with any
overdue costs, taxes, expenses, fees, charges, premiums and outgoings. Clause
3.6(d) applies to any such debits.


7.5                     CAPITALISING DEFAULT INTEREST

Default interest charges are:

(a)                        for facilities where interest charges are ordinarily
debited to an account or accounts under the facility, added to the relevant
balance owing for the facility on each date on which interest is next debited
for that facility; or

(b)                       for other facilities, at the Bank’s discretion, added
to the overdue amount monthly and when the overdue amount is paid, or debited to
the nominated account for that facility (or, if permitted by this Agreement, any
other account held by the Borrower) on each date on which interest is next
debited for that facility, unless the Bank otherwise specifies.

 The Borrower will then be liable for interest under this clause on that
increased amount.


7.6                     FEES

If the Borrower does not pay on time any amount due under this Agreement, or if
it exceeds a facility limit, a fee may apply as detailed in the relevant Guide
to Fees and Charges.  If the fee applies, it is payable immediately and the fee
shall be debited by the Bank to any account of the Borrower as the Bank may
nominate.


7.7                     ADDITIONAL REVIEW RIGHTS

If an event of default has occurred, irrespective of whether or not the Bank has
exercised, or waived, any other rights that arise upon the occurrence of that
event of default, the Bank may review the pricing applicable to each of the
facilities held by the Borrower and shall have the right, on written notice, to
vary that pricing as set out in clause 3.5(a).


7.8                     OBLIGATIONS NOT AFFECTED

A Borrower’s obligation to pay on time is not cancelled by this clause.


8                               CHANGE OF CIRCUMSTANCES


8.1                     ILLEGALITY

If, as a result of a change in relevant regulation, the Bank determines that it
is, or has become apparent that it will become, contrary to that relevant
regulation for:

39


--------------------------------------------------------------------------------


(a)                        the Bank to fund, provide or maintain a facility or
otherwise observe or give effect to the Bank’s obligations under a facility; or

(b)                       a person from whom the Bank has raised or propose to
raise money in connection with a facility to fund, provide or maintain that
money,

then:

(c)                        the Bank is no longer obliged to provide any drawing
or other financial accommodation under a facility;

(d)                       all amounts payable under each facility, including an
amount equal to the total face value of all bills accepted, discounted or
endorsed by the Bank and the face value of each bank guarantee and letter of
credit issued by the Bank which remain outstanding, are due and payable by the
Borrower on demand; and

(e)                        the Bank may debit any of the Borrower’s accounts
(including in the case of a bill facility the nominated account) with the
facility amount owing under a facility.


8.2                     INCREASED COSTS

(a)                        This clause 8.2 applies if the Bank determines that
in its opinion any order of any court or change in relevant regulation will:

(i)                                     subject the Bank to any taxes or duties
with respect to any facility or any part thereof or change the basis of taxation
of the Bank for payments hereunder (except for taxes or a change in the rate of
tax on the Bank’s overall net income imposed by any taxing authority having the
power to levy taxes on the Bank);

(ii)                                  impose, modify or deem applicable any
reserve, capital adequacy and/or liquidity adequacy requirements against any of
the Bank’s assets, deposits with the Bank or the Bank’s account, or loans by the
Bank; or

(iii)                               impose on the Bank any other condition with
respect to this Agreement or the obligations assumed by the Bank under it,

and as a result there is:

(iv)                              an increase in the cost to the Bank of making
available or maintaining any facility; or

(v)                                 a reduction in the amounts receivable or
permitted to be received in respect of any facility or any other payment due to
the Bank in connection with any facility,

by an amount which the Bank considers to be material.

(b)                       If this clause applies:

(i)                                     the Bank will use its best efforts to
promptly notify the Borrower in writing of the happening of such event;

(ii)                                  the Bank will use reasonable endeavours to
eliminate or at least mitigate the foregoing adverse consequences in a manner
which does not give rise to costs or other adverse consequences for the Borrower
or the Bank; and

(iii)                               the Borrower will indemnify the Bank for any
loss suffered by the Bank as a result of the increase in cost or reduction in
the amounts received or permitted to be received, and will pay to the Bank on
demand such amount as the Bank requires to compensate the Bank in respect of
such additional cost or reduced receipts.

(c)                        Nothing in this clause 8.2 adversely affects the
Borrower’s right to cancel the affected facility and to repay the facility
amount owing in accordance with this Agreement.


9                               LIABILITY FOR REGULATORY EVENTS

(a)                        Each Borrower acknowledges that the services may be
interrupted, prevented, delayed or otherwise adversely affected by a regulatory
event.

(b)                       Each Borrower agrees that, to the extent permitted by
law:

40


--------------------------------------------------------------------------------


(i)                                     the Bank is not liable for any loss
incurred by the Borrower or any other person if an event described in clause
9(a) occurs, irrespective of the nature or cause of that loss, and the Bank has
no obligation to contest any regulatory event or to mitigate its impact on a
Borrower or the Bank. Each Borrower releases the Bank from all liability
accordingly; and

(ii)                                  to the extent that the Bank’s liability
cannot be excluded, the Bank’s liability is limited to the cost of having the
service supplied again.

(c)                        Each Borrower agrees that the Bank may use and
disclose to an other financial institution or regulatory authority, any
information about the Borrower, the services or any person connected with the
Borrower or the services, for any purpose which the Bank, or an other financial
institution, considers appropriate or necessary in connection with any
regulatory event or the services.  This may result in information being
transmitted overseas. Each Borrower agrees to provide information to the Bank
about the Borrower, the services or any person connected with the Borrower or
the services on request, and to promptly procure any consents the Bank requires
to give effect to this clause.


10                        CONFIDENTIALITY

(a)                        Each Borrower and the Bank agrees, subject to
clause10(b), to keep the terms of the transaction documents, and any information
which either may provide to the other under or in relation to the transaction
documents, confidential.

(b)                       Clause 10(a) does not prevent disclosure:

(i)                                     if allowed or required by law, or if
required by a stock exchange;

(ii)                                  in connection with legal proceedings
relating to the transaction documents;

(iii)                               as described in clause 9(c);

(iv)                              if the information is generally and publicly
available;

(v)                                 of the terms of the transaction documents to
any Borrower or security provider;

(vi)                              by the Bank to the Bank’s subsidiaries, in
which case this clause 10 will apply to the subsidiary; or

(vii)                           pursuant to clause 17;

(viii)                        by the Bank to any of the Bank’s agents,
consultant or adviser engaged by the Bank for the purposes of this Agreement;

(ix)                                to any guarantor or proposed guarantor; or

(x)                                   by any Borrower to any consultant engaged
by the Borrower for the purposes of complying with the Bank’s requirements under
the facility to the extent that the disclosure is necessary to enable the
consultant to comply with those requirements.


11                        SETTING OFF MONEY

(a)                        The Bank may at any time without notice to the
Borrower:

(i)                                     debit and charge an account of the
Borrower (or an account conducted by the Bank in the name of the Borrower) with
any amounts a Borrower owes to the Bank or with any amounts that the Bank is
contingently or prospectively liable to pay in respect of a facility; and

(ii)                                  combine and amalgamate any two or more
accounts of the Borrower with the Bank; and

(iii)                               set off or transfer any credit balance on
any account of the Borrower with the Bank in or towards satisfaction of  any
amounts a Borrower owes to the Bank; and

(iv)                              make any currency conversion the Bank
considers necessary or desirable to enable a set-off using the spot rate of
exchange quoted by it on the day of conversion.

41


--------------------------------------------------------------------------------


(b)                       The Bank’s rights under paragraph (a) above exist and
are exercisable:

(i)                                     whether or not the Bank has agreed to
permit any set-off for the purpose of calculation of interest between any two or
more accounts; and

(ii)                                  even though:

(A)                        the amounts a Borrower owes to the Bank may be or may
be expressed to be advanced on any specified account or on two or more accounts,
or

(B)                          the accounts are with any other person as well as
the Borrower or are conducted by the Bank in the name of the Borrower or are
with different places of business of the Bank, or

(C)                          any one or more accounts stand in credit.


12                        HOLDING OVER

If the Bank continues to make a facility available to the Borrower after its
expiry date or the end of its term, and the Agreement has not been extended,
amended or replaced, then the terms of the Agreement will continue to apply to
the facility unless otherwise advised by the Bank. The continuation of a
facility under this clause shall not be construed as a waiver of any event of
default, nor as a waiver of any of the Bank’s rights under any transaction
document, nor as any agreement or undertaking (implied or otherwise) to grant
any extension.


13                        TELEPHONE RECORDING

Each Borrower consents to the Bank recording any telephone conversations between
the Bank and the Borrower in relation to the facilities that are customarily
recorded in the finance industry or where the Borrower is notified prior to the
commencement of the telephone conversation and such recordings being used in any
arbitral or legal proceedings. Telephone recordings remain the Bank’s sole
property at all times.


14                        CODE OF BANKING PRACTICE

The Bank has adopted the Code of Banking Practice (“Code”) and relevant
provisions of the Code apply to these facilities if the Borrower is an
individual or a small business customer (as defined by the Code). The Borrower
can obtain from the Bank upon request:

(a)                        information on the Bank’s current interest rates and
standard fees and charges relating to these facilities (if any);

(b)                       general descriptive information concerning the Bank’s
banking services including:

(i)                                     bank cheques, and for accounts with
cheque access, about cheques;

(ii)                                  account opening and complaint handling
procedures;

(iii)                               the Bank’s obligations regarding the
confidentiality of customer information; and

(iv)                              the advisability of the Borrower reading the
terms and conditions applying to each banking service the Bank provides to it,
and informing the Bank promptly when the Borrower is in financial difficulty;

(c)                        general descriptive information about the
identification requirements of the Financial Transactions Reports Act 1988 (Cth)
and the options available under the tax file number legislation; and

(d)                       a copy of the Code.


15                        NOTICES, OTHER COMMUNICATIONS AND SERVICE OF DOCUMENTS


15.1              SERVICE

A notice, demand, consent, approval or communication (‘notice’) given by a party
in connection with this Agreement must be:

(a)                        in writing or in any other form permitted by it, in
English and signed on behalf of the party;

(b)                       hand delivered, sent by prepaid post (or airmail if
applicable) to the recipient’s address, sent by facsimile or other form of
electronic communication to the recipient’s address, or, where the following
methods of the Bank giving notice to the Borrower are expressly contemplated in
this Letter of Offer, by placing the notice on www.national.com.au or by
publishing the notice in a newspaper circulating throughout the Borrower’s
country, state or territory.

42


--------------------------------------------------------------------------------



15.2              EFFECTIVE ON RECEIPT

A notice given in accordance with clause 15.1 takes effect when received (or at
a later time specified in it), and is taken to be received:

(a)                        if hand delivered, on delivery;

(b)                       if sent by prepaid post, on the second business day
after the date of posting (or on the seventh business day after the date of
posting if posted to or from a place outside Australia); or

(c)                        if sent by facsimile or other form of electronic
communication, when the sender’s system generates a message confirming
successful transmission of the entire notice unless, within eight hours after
the transmission (being counted as hours from 9.00am to 5.00pm on a banking
day), the recipient informs the sender that it has not received the entire
notice,

but if the delivery, receipt or transmission is not on a business day or is
after 5.00pm (addressee’s time) on a business day, the notice is taken to be
received at 9.00am (addressee’s time) on the next business day.

A notice given by way of newspaper advertisement or by placing information on
www.national.com.au takes effect when received (or at a later time specified in
it) and is taken to be received on the date it is first published.


15.3              VALIDITY

A notice is validly given by the Bank even if returned unclaimed or if the
recipient has been wound up or is absent from the place the notice is delivered
or sent to.


15.4              OTHER METHODS

This clause does not limit any provision for giving notice in another
transaction document, or limit any other method for giving notice or serving
demands provided for by law.


16                        GENERAL


16.1              STATEMENTS OF ACCOUNT

The Bank will generally give the Borrower statements for any overdraft facility,
nab business plus facility, or foreign currency overdraft facility at least
every three months, and for term loan facilities at least every six months. If
the Bank is not required by law or under the Code of Banking Practice to give a
statement, it may choose not to.


16.2              THE BANK’S CERTIFICATES

(a)                        The Bank may give a Borrower a certificate or formal
statement about a matter or about an amount (including economic costs, where
applicable) which is payable in connection with this Agreement. This is
conclusive evidence of the matter or amount, unless it is proved to be
incorrect.

(b)                       The Bank may rely on certificates provided by any
other person with a security as to the amount owed to them.


16.3              HOW THE BANK MAY EXERCISE ITS RIGHTS

(a)                        The Bank may exercise a right or remedy, or give or
refuse its consent or agreement to any request a Borrower makes, in any way the
Bank considers appropriate including by imposing conditions.

(b)                       The Bank may defer or waive any right or remedy
(including the implementation of any fee or charge) without varying this
Agreement or creating a new contract.

(c)                        If the Bank does not exercise a right or remedy fully
or at a given time, it can still exercise it later.

(d)                       The Bank’s rights and remedies under this Agreement
are in addition to other rights and remedies provided by law independently of
it.

43


--------------------------------------------------------------------------------


(e)                        The Bank’s rights and remedies may be exercised by
any of its employees or any other person it authorises.

(f)                          The Bank is not liable for loss caused by the
exercise or attempted exercise of, failure to exercise, or delay in exercising,
a right or remedy.


16.4              PRESERVATION OF THE BORROWERS’ LIABILITY

The Borrower’s liabilities and the Bank’s rights under in or relation to a
transaction document, a facility or a transaction under them are not affected by
anything which might otherwise have that effect at law or in equity including,
without limitation, one or more of the following (whether occurring with or
without the consent of a person):

(a)                        any inaccuracy, insufficiency or forgery or in any
certificate or other instrument which purports to be made, issued or delivered
under a transaction document, a facility or a transaction under them; or

(b)                       the Bank or another person granting time or other
indulgence (with or without the imposition of an additional burden) to,
compounding or compromising with or wholly or partially releasing the Borrower
or another person in any way; or

(c)                        laches, acquiescence, delay, acts, omissions or
mistakes on the part of the Bank or another person; or

(d)                       any variation or novation of a right of the Bank or
another person, or alteration of a document, in respect of the Borrower or
another person including, without limitation, an increase in the maximum
liability of or other variation in connection with a drawing; or

(e)                        the invalidity or unenforceability of an obligation
or liability of a person other than the Borrower; or

(f)                          invalidity or irregularity in the execution of a
transaction document by the Borrower or any deficiency in the Borrower’s powers
to enter into or observe its obligations under a transaction document, a
facility or a transaction under them.


16.5              CONSENTS AND CONDITIONS

A Borrower must comply with all conditions and requirements in any consent the
Bank gives, or agreement to any request a Borrower makes.


16.6              VARIATION

(a)                        The Bank may vary the terms of this Agreement by
giving written notice to the relevant Borrower at any time to the extent the
Bank considers necessary to ensure compliance with relevant regulation or to
reflect the Bank’s systems capabilities, provided such variation does not, in
the reasonable opinion of the Bank, result in a material change to the nature of
the facilities.

(b)                       Except to the extent that this Agreement expressly
contemplates or permits the terms of this Agreement to be varied unilaterally,
the terms of this Agreement may only be varied by the written agreement of the
parties.


16.7              GST

(a)                        Unless otherwise specified, all amounts referred to
in this Agreement are exclusive of GST.

(b)                       If GST is imposed on any supply made by one party
(“supplier”) under or in connection with this Agreement to the other party
(“recipient”), where any amount or consideration (“consideration”) payable or to
be provided by the recipient under this Agreement in relation to that supply is
exclusive of GST (“GST-exclusive consideration”), the supplier may, in addition
to and at the same time as that GST-exclusive consideration is due, recover from
the recipient an additional amount on account of GST. This additional amount is
to be calculated by multiplying the GST-exclusive consideration for the relevant
taxable supply by the GST rate prevailing at the time of the taxable supply.

44


--------------------------------------------------------------------------------



16.8              VALUATIONS ARE FOR THE BANK BENEFIT

Any property valuation obtained by or for the Bank is for the Bank’s use only.
The Bank accepts no responsibility for any reliance on a property valuation by
any other person.


16.9              TIME FOR REPAYMENT

For the purposes of payments under this Agreement, a day ends at 4 pm in the
state or territory where the relationship management team is located, as set out
in the Relationship Management section preceding the Letter of Offer.


16.10       INDEMNITIES

The indemnities in this Agreement are non-revocable and continuing obligations,
independent of a Borrower’s other obligations under this Agreement. It is not
necessary for the Bank to incur expense or make payment before enforcing a right
of indemnity conferred by this Agreement.


16.11       SEVERABILITY

If the whole or any part of a provision of this Agreement is void, unenforceable
or illegal in a jurisdiction, it is severed for that jurisdiction. The remainder
of this Agreement has full force and effect and the validity or enforceability
of that provision in any other jurisdiction is not affected. This clause has no
effect if the severance alters the basic nature of this Agreement or is contrary
to public policy.


17                        ASSIGNMENT

(a)                        The Bank may assign or otherwise deal with its rights
under this Agreement in any way it considers appropriate. If the Bank does this,
no Borrower may claim against any assignee (or any other person who has an
interest in a facility) any right of set-off or other rights the Borrower may
have against the Bank. The Borrower agrees that the Bank may disclose any
information or documents the Bank considers desirable to help the Bank exercise
this right. The Borrower also agrees that the Bank may disclose information or
documents at any time to a person to whom the Bank assigns or proposes to assign
the Bank’s rights under this Agreement.

(b)                       Each Borrower’s rights are specific to it and may not
be assigned without the Bank’s prior written consent.


18                        GOVERNING LAW AND JURISDICTION

This Agreement is governed by the laws of the state or territory where the
relationship management team is located, as set out in the Relationship
Management section preceding the Letter of Offer. Each party submits to the
non-exclusive jurisdiction of the laws of that state or territory, including
appeal courts.


19                        DEFINITIONS AND INTERPRETATION

(a)                        Where a term is defined or otherwise described in:

(i)                                     the Details in relation to a facility
(for example, expiry date, customer margin or facility limit); or

(ii)                                  a Part, these General Conditions, any
Specific Conditions or any Property Conditions,

a reference in this Letter of Offer to that term is a reference to that term as
so defined or described (as amended from time to time in accordance with this
Letter of Offer).

(b)                       These meanings apply to this Agreement, unless
otherwise stated:

account means an account the Bank establishes or has already established in the
name of one or more Borrowers for recording transactions, but does not include
any internal suspense account maintained by the Bank for the purposes of any
facility.

adjusted facility limit means the facility limit less the facility limit
deduction.

Agreement:

(i)                                     in relation to each facility that is
described as a ‘New Facility in this Letter of Offer’, means the terms of that
facility as set out in this Letter of Offer, the Guide to Fees and Charges and
any other contract documents described in the Details or the Specific Conditions
for that facility; and

(ii)                                  in relation to the other facilities, has
the meaning given to it in Part 1 of this Letter of Offer.

45


--------------------------------------------------------------------------------


agreement to lease means an agreement between the Borrower and a prospective
tenant to lease space in the project following practical completion on terms and
conditions detailed in a lease document attached to the agreement to lease.

amortisation schedule means, for a facility, the Amortisation Details or
Amortisation Schedule specified in the Details or any Amortisation Schedule
provided to the Borrower by the Bank as a replacement, in accordance with this
Agreement.

ASIC means the Australian Securities and Investments Commission.

attachment notice means a notice pursuant to Section 218 of the Income Tax
Assessment Act 1936 (Cth) or any analogous notice, procedure or process under
any Statute in respect of unpaid taxes of any Borrower or any security provider.

available funds means, in relation to a facility to which the Property
Conditions apply, the funds not drawn under the facility at the time the
drawdown notice, calculated as the facility limit less the balance owing less
the unallocated project contingency for that facility.

balance owing means:

(i)                                     for an account, at any time, the
difference between all amounts credited and all amounts debited to that account
at that time;

(ii)                                  for a bill facility, at any time, the
difference between the facility limit and the aggregate face value of the
outstanding bills under that facility; and

(iii)                               for any other facility, at any time, the
difference between all amounts credited and all amounts debited to that facility
(including to any accounts maintained solely for the purposes of recording
transactions on the facility).

When this amount is to be calculated for the end of a day, it includes all
debits and credits assigned to that day.

Bank means National Australia Bank Limited ABN 12 004 044 937 and its successors
and assigns.

bank guarantee means a bank guarantee provided or to be provided by the Bank to
a beneficiary on the date issued in the Bank’s standard form of bank guarantee
from time to time.

bank guarantee facility means a facility described as such in the Details.

banking day means a day other than a Saturday or Sunday, or a day gazetted as a
public holiday throughout Australia.

beneficiary means, in relation to a bank guarantee or a letter of credit, a
person to whom the bank guarantee or letter of credit is to be, or already has
been, issued.

bill means a bill of exchange in accordance with the Bills of Exchange Act 1909
(Cth) (including any bill accepted or drawn by means of facsimile signature or
by electronic or other means and any equivalent obligation which is a
dematerialised security as this term is defined in the Austraclear System
Regulations (as determined by Austraclear Limited (or its successor or assignee)
from time to time) or anything the Bank deems to be a “bill” for the purposes of
this Agreement.

bill facility means a facility described as such in the Details.

bill facility component, in relation to a bill facility, has the same meaning as
set out in the Bill Facility Specific Conditions.

Borrower means, in relation to a facility, the person or persons named as
‘Borrower’ in the Details. If there is more than one person named as, or if more
than one person comprises, a ‘Borrower’, Borrower means each of them separately
and every two or more of them jointly. “All Borrowers” means all persons named
as ‘Borrower’ in the Details for all facilities.

46


--------------------------------------------------------------------------------


building means, in relation to a property, the building described in relation to
that property in the Property Conditions.

building contract means the agreement/s (including subcontracts) that relate to
the development, construction and completion of the building and which are in a
form acceptable to the Bank.

building cost means the total consideration under the building contract/s and,
where not included in those building contracts, any on-site holding costs,
including for plant and equipment and site amenities.

building works means all of the works to be undertaken under the building
contract.

business day means a day that is not a Saturday, Sunday or gazetted public
holiday in the state or territory in which the recipient’s address is located.

business plus facility means a facility described as such in the Details.

change in relevant regulation means any change in any relevant regulation
(including the introduction of a new relevant regulation), or any change in the
interpretation or administration of any relevant regulation after the date of
this Letter of Offer.

Certificate of Classification/Occupancy means a document issued by the relevant
regulatory authority giving approval for occupancy of the completed project.

Certificate of Practical Completion means an unconditional and unqualified
certificate from the Quantity Surveyor or another person acceptable to the Bank
confirming that, subject only to the delivery of the certificate, practical
completion has occurred.

contract of sale means, in relation to a project, a contract between the
Borrower and a purchaser for all or part of the property.

Corporations Act means the Corporations Act 2001 (Cth).

cost to complete means, in relation to a project, the amount which will be
required to be expended by the Borrower at any time in relation to the project
in accordance with the development and construction budget and the development
and construction program provided to the Bank under the relevant Property
Conditions to achieve practical completion including, but not limited to:

(i)                          the cost to complete construction;

(ii)                       all other costs relevant to the development and
construction of the project; and

(iii)                    all interest and other financing costs to be paid
during the period to the practical completion date having regard to the proposed
schedule of drawings to be made.

cost overrun means, in relation to a project, at any time, and from time to
time, the amount by which the cost to complete exceeds the available funds.

costs means any costs, charges, expenses and other outgoings (including legal
costs and expenses on a full indemnity basis, any advisers or professional
consultant fees and the costs calculated on a time employed basis or otherwise
of the Bank’s employees and in-house legal counsel) and, in the case of
securities such as a mortgage, where applicable, in preserving and maintaining
the assets and property the subject of the securities (such as by paying
insurance, rates and taxes for the asset or property), interest, penalties and
fines.

daily default interest rate means, for any day, the default interest rate
applying to the facility for that day divided by 365.

daily interest rate means, for any day:

(i)                                     in relation to a global trade finance
facility, the interest rate applying to the facility or drawing (as the case may
be) for that day divided by 365 where the currency is Australian Dollars (AUD),
Fiji Dollars (FJD), Pounds Sterling (GBP) or Hong Kong Dollars (HKD) and 360 in
all other cases.

(ii)                                  otherwise, the interest rate applying to
the facility for that day divided by 365.

47


--------------------------------------------------------------------------------


date issued means, in relation to a bank guarantee facility, the date specified
in the Details or otherwise agreed as the date on or before which a bank
guarantee is to be, or has already been, issued by the Bank to the beneficiary.

Details means, in relation to a facility, the Details in relation to that
facility in Part 1 of this Letter of Offer.

development approval means, in relation to a project, all regulatory approvals,
permits, authorisations and any other form of unconditional documentation as
required to be issued by the necessary approval authorities prior to the project
commencing.

development and construction budget means an estimate of all costs necessary to
complete the project as agreed in writing between the Borrower and the Bank,
including, but not limited to:

(i)                                     land acquisition costs and associated
expenses;

(ii)                                  building cost with provisional cost items
clearly identified;

(iii)                               finance costs and interest expenses;

(iv)                              rates, taxes and all site holding costs;

(v)                                 projected allowance for escalation of costs
both within the overall development and construction budget and within the
building contract;

(vi)                              provision of contingency sums in respect of
potential construction delays, variations and budget increases;

(vii)                           design consultancy, professional and supervisory
fees;

(viii)                        any other development costs including, but not
limited to, legal fees, holding costs, marketing costs and selling costs; and

(ix)                                cash flow analysis outlining the proposed
drawings required to complete the project based upon the development and
construction program.

development and construction program means a document comprised of all critical
activities under each stage of the project, their duration and relationship
necessary to establish a critical path and target completion date for the
project including an adequate provision of a delay allowance.

drawdown date means:

(i)                                     for a facility other than a bill
facility, each date on which a facility (or part thereof) is drawn; and

(ii)                                  for a bill facility, the date on which a
bill is accepted, discounted or endorsed under a facility, as specified in the
Details.

drawdown notice means:

(i)                                     where the facility is a bill facility, a
notice requesting the Bank to accept a bill in accordance with this Agreement in
the form required by the Bank; and

(ii)                                  where the facility is not a bill facility,
a notice in a form acceptable to the Bank requesting a drawing under the
facility.

drawing means each financial accommodation actually provided under a facility.

economic costs and economic event each has the meaning described in clause 4.

event of default means an event so described in clause 7.1 or clause 7.2.

expiry date means for a facility, either the date specified as such in the
Details or the last day of the term of the facility (as the case may be), or
otherwise agreed from time to time.

48


--------------------------------------------------------------------------------


external administrator includes any receiver, receiver and manager, controller,
liquidator, provisional liquidator, mortgagee, administrator or other like
official.

external administrator’s costs means any costs, charges, expenses and other
outgoings (including legal costs and expenses on a full indemnity basis)
incurred by any external administrator appointed by the Bank.

facility means financial accommodation (including the acceptance, discounting
and endorsement of bills and the issue of bank guarantees or a letter of credit
or any drawing which refinances an existing letter of credit) provided to the
Borrower under this Agreement or as otherwise agreed.

facility amount owing means at any time in relation to a facility, the total of
all amounts which are then due for payment, or which will or may become due for
payment to the Bank under the Agreement and which has not then been fully and
finally paid, and includes, without limitation, the face value of any bill drawn
by the Borrower under a bill facility, the guaranteed amount of any bank
guarantee issued by the Bank and the total face value of any letter of credit.

facility limit deduction means the guaranteed amount of any bank guarantee or
the total face value of any letter of credit or similar instrument issued by the
Bank under any other agreement with the Borrower which has not been cancelled to
the Bank’s satisfaction.

financial accommodation means any financial accommodation and includes the
acceptance, discounting and endorsement of bills and the issue of bank
guarantees and letters of credit.

fixed rate period means, in relation to a facility or drawing, the period during
which a specific interest rate or yield rate will apply and will not change.

foreign currency overdraft facility means a facility described as such in the
Details.

funded property means in relation to a facility, each property identified in the
Property Conditions applicable to that facility.

funding table means, in relation to a project, the Funding Table (if any) in the
relevant Property Conditions.

global trade finance facility means any facility to which the Global Trade
Finance Specific Conditions apply, as stated in the Details.

gross realisations means the aggregate of all sales contracts in relation to the
project, or, in the Bank’s discretion, an estimate of the aggregate of all sales
contracts in relation to the project.

GST means goods and services tax or any similar tax.

guaranteed amount means, in relation to a bank guarantee, the amount specified
as the Amount or the Guaranteed Amount in the bank guarantee.

Guide to Fees and Charges means, at any time and from time to time, the then
most current version of the Bank’s “A Guide to Fees and Charges (Business)”
booklet and/or “A Guide to Fees and Charges (International Trade Services)”
booklet, as the case may be.

insolvency event means:

(i)                                     if an application is lodged or made, or
an order is made, for the appointment of a liquidator or provisional liquidator
to any Borrower or security provider;

(ii)                                  if an effective resolution is passed for
the winding up of any Borrower or security provider or if a meeting is convened
for the purpose of considering any such resolution;

(iii)                               if a notice is published for the dissolution
without winding up of any Borrower or security provider, or any Borrower or
security provider is dissolved;

49


--------------------------------------------------------------------------------


(iv)                              if the any Borrower or security provider is
placed under any formal or informal kind of insolvency administration or if a
meeting is convened for the purpose of considering the appointment of an
insolvency administrator to any Borrower or security provider;

(v)                                 if a receiver or receiver and manager is
appointed to the whole or any property assets or undertaking of any Borrower or
security provider or if any step is taken for the appointment of such a receiver
or receiver and manager or if execution or distress or any other process is
levied or attempted or imposed against or over any undertaking, property or
assets of any Borrower or security provider;

(vi)                              if any Borrower or any security provider stops
payment or in the opinion of the Bank stops payment of its debts generally or
ceases to carry on the whole or any material part of the business of the
Borrower or any security provider, or threatens to do so;

(vii)                           if any Borrower or any security provider
becomes, or states that it is, insolvent or unable to pay its debts or (if the
Corporations Act applied to determine the matter) would be deemed to be unable
to pay its debts, or action is taken which could result in any of the same
occurring or events occur which lead the Bank to form the opinion that it is
likely that the Borrower or any security provider will become insolvent at some
future time;

(viii)                        except to reconstruct or amalgamate while solvent
on terms approved by the Bank, any Borrower or any security provider enters
into, or resolves to enter into, a scheme of arrangement, deed of company
arrangement or composition with, or assignment for the benefit of, all or any
class of its creditors, or it proposes a reorganisation, moratorium or other
administration involving any of them;

(ix)                                if a person is appointed under any statute
to investigate or manage any of the affairs of any Borrower or any security
provider;

(x)                                   as a result of the operation of section
459F(1) of the Corporations Act, any Borrower or any security provider is taken
to have failed to comply with a statutory demand;

(xi)                                any Borrower or any security provider is, or
makes a statement from which it may be reasonably deduced by the Bank that the
body corporate is, the subject of an event described in section 459C(2)(b) of
the Corporations Act;

(xii)                             any Borrower or any security provider takes
any step to obtain protection or is granted protection from its creditors, under
any applicable legislation or an administrator is appointed to a body corporate;

(xiii)                          if a security provider who is a natural person
becomes a bankrupt as defined in the Bankruptcy Act 1966 (Cth) or dies or
commits an act of bankruptcy within the meaning of the Bankruptcy Act 1966
(Cth);

(xiv)                         action is taken which could result in the any
Borrower or any security provider becoming an insolvent; or

(xv)                            anything analogous or having a substantially
similar effect to any of the events specified above happens under the law of any
applicable jurisdiction.

insolvent has the meaning given to it in the Corporations Act.

Interbank Swap Curve means the benchmark interest rates used by banks to swap
their types of borrowings (that is, fixed rate for floating rate) with no
exchange of principal amounts for terms greater than 12 months.

interest debit date means, in relation to a facility, the date on which interest
charges are to be debited as set out in the Specific Conditions for that
facility.

interest period means, in relation to a facility, the period for which interest
is calculated and charged as stated, or selected if provided for, in this Letter
of Offer or as otherwise agreed.

50


--------------------------------------------------------------------------------


letter of credit means a documentary letter of credit or a standby letter of
credit issued by the Bank pursuant to a facility.

market rate facility means a facility described as such in the Details.

maturity date means the date on which a bill is due to mature.

nominated account means in relation to a facility, the account described in the
Details as such, or such other account acceptable to the Bank as the Borrower
nominates for the purposes of debiting and crediting amounts in relation to this
Agreement.

other facility that are described as ‘Other Facilities’ in Part 1 of this Letter
of Offer.

other financial institution means such other financial institutions, or other
offices of the Bank, locally and overseas, that are involved in providing a
service to a Borrower under or in relation to a facility (whether appointed by
the Bank or not, and whether their involvement is known to the Borrower or not).

overdraft facility means a facility described as such in the Details other than
a foreign currency overdraft facility.

potential event of default means an event which, with the giving of notice
(whether or not notice is actually given), lapse of time, fulfilment or
non-fulfilment of any condition or any combination of the above, would, in the
Bank’s opinion, be likely to become an event of default.

practical completion, in relation to a project, has the same meaning as in the
relevant building contract, and any agreement to lease or lease, or as advised
by the relevant architect, as determined by the Bank in its absolute discretion.

practical completion date, in relation to a project, means the date on which the
Bank receives the Certificate of Practical Completion.

process means any process issued by a court or other tribunal or authority by
which a person is empowered or required to take possession of or to hold, sell
or otherwise deal with any property, asset or undertaking of any Borrower or any
security provider, including but not limited to an attachment notice.

pricing period has the meaning given to that term in the Market Rate Facility
Specific Conditions.

project means the development of the site and the construction, development,
commissioning, operation and maintenance of the building(s).

project consultants means all development and construction consultants appointed
to the project including, but not limited to, the architect, structural
engineer, mechanical and electrical engineer and any other such consultants as
the Bank deems necessary in its discretion.

project documentation means all documentation, whether in written, electronic or
other form, that relates to the construction and development of project,
including all plans, designs, specifications and drawings.

property development and investment facility means a facility which has property
development and investment as its purpose, as stated in the Details.

property development period means, in relation to a facility to which the
Property Conditions apply, the period described as such in those Property
Conditions.

property investment period means, in relation to a facility to which the
Property Conditions apply, the period described as such in those Property
Conditions.

Quantity Surveyor, in relation to a property, means a quantity surveyor,
appointed on terms acceptable to the Bank, in respect of the project.

recipient’s address means:

(i)                                     where the recipient is the Bank, the
Bank’s address stated in this Letter of Offer, any other address the Bank
advises in writing for the purpose of receiving notices in relation to this
Letter of Offer or the Bank’s registered office; and

51


--------------------------------------------------------------------------------


(ii)                                  where the recipient is the Borrower, the
address nominated by the Borrower in writing for the purposes of receiving
notices in relation to this Letter of Offer or, if no such address is nominated,
the Borrower’s address last known to the Bank.

regulatory authority means any local or foreign government or their
instrumentalities.

regulatory event means any:

(i)                                     law or other form of regulation;

(ii)                                  practices or policies of regulatory
authority;

(iii)                               investigation into the Borrower or any
related entity of the Borrower by a regulatory authority;

(iv)                              application for or grant of an injunction or
order in respect of any security, facility or account held with the Bank made by
a regulatory authority, or

(v)                                 code of practice or custom relating to the
provision of those services which a reasonable and prudent banker would comply
with,

whether in Australia or elsewhere, that, in the Bank’s good faith opinion, or
that of another financial institution, applies in any way to a Borrower or a
security provider, or the service.

related entity means any entity that is related to the first within the meaning
of section 50 of the Corporations Act or any economic entity (as defined in any
approved accounting standard) which describes the first.

relevant regulation means any law, regulation or an official policy, directive
or guideline, which has the force of law, or compliance with which is in
accordance with normal banking practice in the jurisdiction concerned.

repricing date means:

(i)                          for a market rate facility, the first day of any
pricing period under that facility; and

(ii)                       for a term loan facility, the first day after the end
of a fixed rate period; and

(iii)                    in relation to a drawing under a global trade finance
facility, the last day of the term of that drawing.

security means each security interest described in Part 2 of this Letter of
Offer and any substitute or additional security interest applicable to the
facilities provided under this Agreement. Security also includes any priority
agreement relating to any security.

security interest means any security for the payment of money or performance of
obligations including a mortgage, charge, lien, pledge, trust or power. Security
interest also includes a guarantee, indemnity or a guarantee and indemnity.

security provider means, in relation to a facility, each person (other than the
Borrower for that facility) who gives a security.

service means any service the Bank provides to a Borrower under or in relation
to a facility including making or processing any payment or issuing any
document.

site, in relation to a property, means the land described by reference to the
property address in the relevant Property Conditions.

Specific Conditions means, in relation to a facility, the particular set of
provisions referred to in the Details as applicable to the facility and
contained in this Letter of Offer after these General Conditions.

subsidiary has the same meaning as under the Corporations Act.

taxes means taxes, levies, imposts, rates, charges and duties (including GST,
stamp and transaction duties) imposed by any authority together with any related
interest, penalties, fees, fines and expenses in connection with them, except if
imposed on, or calculated having regard to, the Bank’s net income.

52


--------------------------------------------------------------------------------


threshold debt amount means the amount advised by the Bank in writing as the
‘threshold debt amount’. If no such figure is advised in writing, the ‘threshold
debt amount’ is $zero.

threshold litigation amount means the amount advised by the Bank in writing as
the ‘threshold litigation amount’. If no such figure is advised in writing, the
‘threshold litigation amount’ is $zero.

transaction documents means this Letter of Offer, the Agreement for each
facility, the security, any other documents that include (by variation or
novation or otherwise) the terms of any facility or transaction under them and
any other document that the Bank and a Borrower agree is a transaction document.

term loan facility means any facility to which the Term Loan Facility Specific
Conditions apply, as stated in the Details.

total amount owing means, at any time, the total of every facility amount owing
and any other amounts which are then due for payment, or which will or may
become due for payment, in connection with the transaction documents.

trust means a trust or a settlement.

trust deed means, in relation to a trust, the trust deed creating or
constituting the trust.

trust documents means, in relation to a trust, the trust deed and all other
documents relating to the trust.

unallocated project contingency means the amount of the ‘project contingency’ as
detailed in the development and construction budget (as amended from time to
time with the Bank’s approval) which remains unallocated at the time of the
relevant drawdown notice.

yield rate has the meaning set out in the Bill Facility Specific Conditions.

(c)                        Terms used in this Agreement have the meaning given
to them in generally accepted accounting principles and standards in Australia
unless otherwise expressly defined.

(d)                       A reference:

(i)                                     to a month means a calendar month, and a
reference to a quarter means a calendar quarter, unless otherwise stated;

(ii)                                  to any thing includes the whole and each
part of it;

(iii)                               to a document includes any variation or
replacement of it;

(iv)                              to law means common law, principles of equity,
and laws made by parliament (and laws made by parliament include regulations and
other instruments under them, and consolidations, amendments, re-enactments or
replacements of them);

(v)                                 to the words ‘including’, ‘such as’ or ‘for
example’ when introducing an example do not limit the meaning of the words to
which the example relates to that example or examples of a similar kind;

(vi)                              to the word person includes an individual, a
partnership, a joint venture, a body corporate, a corporation, an association or
an authority;

(vii)                           to a party includes that person’s successors and
permitted substitutes or assigns;

(viii)                        to an asset includes all property of any nature,
present or future, tangible or intangible, such as intellectual property rights,
a business and all rights, revenues and benefits in, under or derived from it;

(ix)                                to an interest rate means a rate per cent
per annum;

53


--------------------------------------------------------------------------------


(x)                                   to an amount is a reference to an amount
in Australian Dollars unless another currency is specified, in which case it is
a reference to an amount in that specified currency;

(xi)                                in the General Conditions, Property
Conditions or any Specific Conditions to a clause is a reference to a clause in
those General Conditions, Property Conditions or Specific Conditions (as the
case may be) unless otherwise stated.

(e)                        If something is to be “to the Bank’s satisfaction”,
it must be satisfactory in both form and substance to the Bank, and, if the Bank
requires, to the Bank’s legal and financial advisers.

(f)                          The singular includes the plural and vice versa.

(g)                       Nothing in the Agreement is to be interpreted against
a party solely on the ground that the party put it forward.

(h)                       Headings are for convenience only and do not affect
the interpretation of this Agreement.

(i)                           A director or other person acceptable to the Bank
must certify a document that is given to the Bank to satisfy a condition
precedent to be a true and complete copy of the original document.


20                        INCONSISTENCY


20.1              PRECEDENCE OF THIS CLAUSE

For the avoidance of doubt, this clause takes precedence over all transaction
documents in relation to resolving any inconsistencies provided for in the
sub-clauses below.


20.2              TRANSACTION DOCUMENTS

Unless expressly stated, if there is any inconsistency between any term in this
Letter of Offer (in this case, as amended) and a provision in:

(a)                        a security; or

(b)                       any other transaction document,

the term in this Letter of Offer takes precedence to the extent of the
inconsistency.


20.3              FACILITIES

Any inconsistency as between the terms of a facility will be resolved, to the
extent that it is impossible to comply with those inconsistent terms, as
follows:

(a)                        the Details take precedence over all of the
following;

(b)                       the Property Conditions take precedence over all of
the following;

(c)                        the Specific Conditions take precedence over all of
the following;

(d)                       any additional documentation referred to in the
Special Conditions section of the Details takes precedence over all of the
following;

(e)                        Parts 2 to 5 (inclusive) of this Letter of Offer take
precedence over all of the following;

(f)                          these General Conditions take precedence over all
of the following; and

(g)                       the Guide to Fees and Charges.

54


--------------------------------------------------------------------------------


Part 8                                          Bill Facility Specific
Conditions

1                               Facility operation

Subject to all conditions precedent being met, the Borrower may use the facility
by obtaining a drawing on each drawdown date.

2                               Procedure for drawdown

(a)                        Each time that the Borrower wishes to request a
drawing, the Borrower must give to the Bank, at least 5 banking days prior, a
duly completed drawdown notice.  A drawdown notice, once it is given under this
clause, cannot be revoked without the Bank’s consent.

(b)                       If a drawdown notice provides that the Bank is to draw
bills under a power of attorney, then the Borrower agrees that the drawdown
notice is the instruction to the Bank to draw the bills and clause 5 of these
Specific Conditions will apply for replacement bills.

(c)                        If the Borrower is to draw bills prepared by the
Bank, then the Borrower must include with each drawdown notice the bills
referred to in it and clause 4 of these Specific Conditions will apply for
replacement bills.

(d)                       Each bill must be drawn:

(i)                          in accordance with this Agreement; and

(ii)                       in accordance with the Bills of Exchange Act 1909
(Cth) so that it is valid and attracts the benefit of any provision of that Act
in relation to that bill.

(e)                        A bill drawn under the facility must:

(i)                          be drawn no earlier than the commencement date;

(ii)                       have a maturity date which is no later than the
expiry date for the facility; and

(iii)                    have a face value and maturity date which is such that
if the bill were drawn, accepted or discounted:

(A)                    the facility amount owing would not exceed the facility
limit at any time; and

(B)                      in relation to a Bill Facility - Acceptance and
Discount – National Flexible Rate facility, the aggregate face value of the
bills allocated to a bill facility component, when taking into account the
maturity date of any other bills allocated to that bill facility component,
would not be greater than the amount of the bill facility component at any time;
and

(C)                      in relation to a Bill Facility - Acceptance and
Discount - Flexible Drawdown Fixed Rate facility, the facility amount owing
would be at least equal to the facility floor.

(f)                          The Bank may, in its discretion, require that any
bills drawn under the facility have a face value of no less than a minimum
amount.

3                               Replacement bills

During the term of the facility, provided the Borrower is not in default and
otherwise subject to this Agreement, on the maturity date of each bill accepted,
discounted or endorsed under the facility the Borrower may draw a replacement
bill having a face value specified in accordance with clause 6 of these Specific
Conditions.

4                               Replacement bills - not automatic

If the Borrower is to draw a replacement bill prepared by the Bank (that is,
bills are not drawn by the Bank under power of attorney), then the Borrower must
deliver to the Bank, unless otherwise agreed, the drawdown notice for the
replacement bill (and the replacement bill) at least 5 banking days prior to the
drawdown date.

55


--------------------------------------------------------------------------------


5                               Replacement bills - automatic

If the Bank is to draw bills under power of attorney then, subject to clause 6
of these Specific Conditions, on the maturity date of each bill accepted,
discounted or endorsed under the facility, the Borrower will be taken to have
delivered a drawdown notice to the Bank for a replacement bill on the same terms
as the maturing bill (including, if relevant, that the replacement bill be
allocated to the same bill facility component as the maturing bill), except
that:

(a)                        the face value of the replacement bill will be
determined in accordance with clause 7 of these Specific Conditions;

(b)                       the maturity date of the replacement bill will be the
date that occurs at the end of a period of the same length as the period between
the drawdown date and the maturity date of the maturing bill. However:

(i)                          if this means that a replacement bill would have a
maturity date that is not a banking day, then the replacement bill will be drawn
so that its maturity date is extended to the next banking day. Any adjustment to
the term of a replacement bill under this clause will be disregarded for the
purpose of calculating the maturity date of subsequent bills; and

(ii)                       if this means that the maturity date of the
replacement bill would occur after the expiry date, then paragraph (i) above
does not apply and the maturity date of the replacement bill will be:

(A)                    the expiry date, if the expiry date is a banking day; or

(B)                      the last banking day before the expiry date, if the
expiry date is not a banking day;

(c)                        if the maturity date of the replacement bill
determined in accordance with paragraph (b) above may result in the facility
amount owing exceeding the facility limit at any time, then paragraph (b) above
does not apply and the maturity date of the replacement bill will be determined
by the Bank in its discretion to ensure that the facility limit is not so
exceeded;

(d)                       in relation to a Bill Facility - Acceptance and
Discount – National Flexible Rate facility, where the maturity date of the
replacement bill determined in accordance with paragraph (b) above may result in
the aggregate face value of the outstanding bills allocated to a bill facility
component being greater than the relevant bill facility component at any time,
then paragraph (b) above does not apply and the maturity date of the replacement
bill will be determined by the Bank in its discretion to ensure that the
relevant bill facility component is not so exceeded; and

(e)                        if this clause applies, for the avoidance of doubt,
the Borrower acknowledges that any action the Bank takes pursuant to the
Borrower’s instructions under this clause is not intended to be, and should not
be, taken to be a waiver of any right or remedy that the Bank has in connection
with this Agreement.

6                               Replacement bills - stopping automatic
replacement

If clause 5 of these Specific Conditions applies, the Borrower may subsequently
notify the Bank that it does not want the procedure in that clause to apply to
the facility for a specified period or until the expiry date of the facility, by
providing the Bank with written notice to this effect, in a form acceptable to
the Bank. If such notice is received by the Bank at least 5 banking days before
the maturity date of a bill, then clause 5 of these Specific Conditions will not
apply to the bill on that maturity date.

7                               Face value of replacement bills

(a)                        The Borrower may draw replacement bills on a maturity
date in accordance with clauses 3 to 6 of these Specific Conditions, which have
an aggregate face value:

(i)                          up to the facility limit prevailing at the time of
the maturity date (after such maturing bills mature); and

56


--------------------------------------------------------------------------------


(ii)                       in relation to a Bill Facility - Acceptance and
Discount - Flexible Drawdown Fixed Rate facility, such that the facility amount
owing would be at least equal to the facility floor.

However, if clause 5 of these Specific Conditions applies:

(iii)                    the replacement bills will have an aggregate face value
equal to the lower of the aggregate face value of the maturing bills and the
amount up to the facility limit prevailing at the time of the maturity date
(after such maturing bills mature); and

(iv)                   in relation to a Bill Facility - Acceptance and Discount
- National Flexible Rate facility, the Bank will allocate any replacement bills
to the same bill facility component as the corresponding maturing bill. Any
replacement bills allocated to a bill facility component under this clause will
have an aggregate face value equal to the lower of the aggregate face value of
the maturing bills allocated to that bill facility component and the amount up
to the bill facility component amount prevailing at the time of the maturity
date (after such maturing bills mature).

(b)                       If the Borrower does not draw replacement bills on the
maturity date in accordance with clauses 3 to 6 of these Specific Conditions,
subject to this Agreement, the Borrower may subsequently re-draw bills under the
facility which have an aggregate face value equal to the maximum amount possible
such that the facility limit prevailing at the time of the re-draw is not
exceeded (taking into account any other bills drawn under the facility that do
not have a maturity date on the day that the relevant bills are re-drawn).

(c)                        If the Borrower draws replacement bills on the
maturity date and the Bank does not accept, discount or endorse the replacement
bills pursuant to clause 1 of these Specific Conditions, the Bank is no longer
obliged to accept any bill under the facility and the Bank may reduce the
facility limit to zero.

8                               Amortising facilities

If the facility is an amortising facility then:

(a)                        the facility limit reduces:

(i)                          on the dates or per the periods, and by the
amounts, specified in the amortisation schedule; and

(ii)                       in accordance with clauses 7(b) and (c) of these
Specific Conditions; and

(b)                       in relation to a Bill Facility - Acceptance and
Discount - National Flexible Rate facility, the fixed amount, the floor/cap
amount and the floating amount reduce in accordance with the Details or as
otherwise provided under this Agreement;

(c)                        in relation to a Bill Facility - Acceptance and
Discount - Flexible Drawdown Fixed Rate facility, the facility floor reduces in
accordance with the Details or as otherwise provided under this Agreement.

9                               Non-amortising facilities

If the facility is a non amortising facility then the facility limit reduces in
accordance with clauses 7(b) and (c) of these Specific Conditions.

10                        Discounting of bills

(a)                        Where bills are drawn for discounting:

(i)                          the face value of each bill must be acceptable to
the Bank; and

(ii)                       the aggregate face value of all bills in a single
drawdown must be in accordance with the Details or otherwise acceptable to the
Bank; and

(iii)                    the term of each bill must be acceptable to the Bank
and except as otherwise agreed by the Bank must not be less than 30 days nor
more than 180 days and must not have a maturity date later than the expiry date;
and

(iv)                   each bill must be payable on such days, to such persons
and at such places in Australia as the Bank agrees.

57


--------------------------------------------------------------------------------


(b)                       The Bank agrees to purchase bills referred to in
paragraph (a) above on the relevant drawdown date at the yield rate prevailing
on that drawdown date and to pay the proceeds of discount of such bills to the
nominated account.

(c)                        Proceeds of discount in relation to a bill discounted
by the Bank are the amount derived by application of the formula:

Proceeds of discount =

(FV x 36,500) / ((DM x R) + 36,500)

where:

FV is the face value of the bill;

DM is the number of days to maturity of the bill (from and including the issue
date of the bill but excluding the maturity date of the bill); and

R is:

(a)                       for a bill facility other than a Bill Facility -
Acceptance and Discount - National Flexible Rate facility, the yield rate
expressed as a percentage per annum; or

(b)                      for a Bill Facility - Acceptance and Discount -
National Flexible Rate facility, the yield rate for the bill facility component
to which the bill is allocated.

11                        Discounting and replacement of bills

(a)                        If the Bank has agreed in accordance with this
Agreement to accept a replacement bill, the Borrower’s obligation to pay the
Bank the face value of the maturing bill may be satisfied by the Bank:

(i)                          debiting the face value of the maturing bill to the
nominated account; and

(ii)                       accepting the replacement bill; and

(iii)                    crediting the proceeds of discount of the replacement
bill to the nominated account; and

(iv)                   debiting any applicable fees, charges or premiums payable
in respect of the replacement bill to the nominated account.

(b)                       As an alternative to the procedure outlined in
paragraph (a) above, at the Bank’s discretion, if the Bank has agreed to accept
a replacement bill, the Borrower’s obligation to pay the Bank the face value of
the maturing bill may be satisfied by the Bank:

(i)                          debiting the face value of the maturing bill to an
internal suspense account created or maintained by the Bank; and

(ii)                       accepting the replacement bill; and

(iii)                    crediting the proceeds of discount of the replacement
bill to an internal suspense account created or maintained by the Bank;

(iv)                   debiting the nominated account with the amount of the
remaining balance of the suspense account created or maintained by the Bank; and

(v)                      debiting any applicable fees, charges or premiums
payable in respect of that replacement bill to the nominated account.

12                        Payment of bills

(a)                        The Borrower must pay to the Bank the face value of a
bill accepted, discounted or endorsed by the Bank on its maturity date.

(b)                       The Borrower’s obligations in relation to a bill so
drawn and accepted, discounted or endorsed continue despite the fact that the
Bank is or becomes the holder of the bill in its own right on or after the
bill’s maturity date.

(c)                        The Bank may pay a bill on its maturity date without
enquiring as to the title of the person presenting the bill for payment.

58


--------------------------------------------------------------------------------


(d)                       The Borrower may not prepay any bill accepted,
discounted or endorsed by the Bank under the facility without the prior written
agreement of the Bank.

13                        Power of attorney

(a)                        If a drawdown notice in relation to the facility
provides that the Bank is to draw bills under a power of attorney, the Borrower
irrevocably appoints the Bank to be its attorney on its behalf and in its name
to draw, make, deliver, sign, endorse or negotiate any bill drawn or which may
be drawn under the facility in accordance with this clause.

(b)                       The Borrower agrees that:

(i)                          the Bank may act on instructions oral or in writing
(including by facsimile) received from the Borrower concerning whether or not to
draw bills and the aggregate face value and term of bills to be drawn, but the
Bank is not obliged to act on those instructions, and may require the Borrower’s
instructions to be in writing; and

(ii)                       this power of attorney may be exercised under hand or
by facsimile signature of any two of the Bank’s officers acting jointly who, at
the time of exercise of power under this power of attorney, are authorised by
the Bank to sign, accept or endorse bills on the Bank’s behalf; and

(iii)                    this power of attorney is granted to secure the
performance of the Borrower’s obligations under the facility, is irrevocable and
remains in full force and effect until the Borrower’s obligations under the
facility and any bills are discharged; and

(iv)                   the Borrower indemnifies the Bank and the Bank’s officers
against any liability, loss or costs (including consequential or economic loss)
the Bank may incur out of the exercise of any of the powers and authorities
contained in this power of attorney; and

(v)                      no person dealing with the Bank need be concerned to
see or enquire as to the propriety or expediency of anything which the Bank may
do, purport to do or perform in the Borrower’s name by virtue of this power of
attorney; and

(vi)                   the Borrower will ratify and confirm all that the Bank
lawfully does or causes to be done by virtue of this power of attorney.

14                        Cancellation by the Borrower

(a)                        The Borrower may cancel the facility, with effect on
the last maturity date of the bills outstanding under the facility, by giving
the Bank at least 30 banking days’ notice before the maturity date of each of
those bills. The Borrower cannot revoke a notice once it is given under this
clause unless the Bank agrees.

(b)                       If the Borrower gives notice under this clause then:

(i)                          the Bank is no longer obliged to accept, discount
or endorse bills under the facility; and

(ii)                       on the maturity date the Borrower must pay the Bank
the face value of the maturing bills accepted, discounted or endorsed under the
facility.

15                        Economic costs and economic benefits

(a)                        Economic costs or economic benefits may arise under
the facility if an economic event occurs.

(b)                       The Bank will determine the amount of any economic
benefits and notify the Borrower of that amount (if any) and will pay the
Borrower the amount of any economic benefits so notified within 7 banking days
of such notification.

(c)                        The Bank determines any “economic benefits” arising
under the facility by determining the net amount of returns and gains obtained
by the Bank in connection with an economic event including, without limitation,
any amount determined by the Bank to have been gained by it by reason of:

59


--------------------------------------------------------------------------------


(i)                          increases of profits or returns or other gains
associated with an early termination of a bill under the bill facility,
calculated by reference to the date of the economic event and the remainder of
the term to maturity of the bill; or

(ii)                       the liquidation of deposits or other funds, or the
termination or reversing of any swap or option agreement or other agreement or
arrangement entered into by the Bank (either generally in the course of the
Bank’s business or specifically in connection with this Agreement) to fund or
maintain the facility or to hedge, fix or limit the Bank’s effective cost of
funding in relation to the facility.

(d)                       Economic costs will be determined and become payable
under clause 4 of the General Conditions.

16                        Additional consequences on default

If the Borrower is in default under this Agreement then, in addition to any
other rights and obligations under the General Conditions:

(a)                        the Bank can immediately cancel or otherwise
terminate the facility;

(b)                       if on the day when the Borrower makes a payment
required under clause 7 of the General Conditions there are any bills which have
not been presented for payment, and a portion of that payment is not yet
required to meet payment of those bills, then the Bank agrees to deposit that
portion in an interest bearing deposit account on terms which the Bank thinks
fit. The deposit may be made with any person the Bank decides (including,
without limitation, the Bank);

(c)                        when a bill is subsequently presented for payment,
the Bank agrees to apply the portion referred to in paragraph (b) above towards
paying the holder of that bill; and

(d)                     after all of the Borrower’s and the Bank’s obligations
(contingent or otherwise) under any bill have been satisfied, the Bank will pay
to the Borrower the amount which the Bank certifies is that part of the
deposited amount which remains and the interest earned on it (net of the Bank’s
income tax liability in connection with those earnings).

17                        Rate advice

(a)                        The yield rate applying on a drawdown date under the
facility will be confirmed in writing within 7 banking days after the drawdown
date, except as set out in paragraph (b) below.

(b)                       For a Bill Facility - Acceptance and Discount -
National Flexible Rate facility, the weighted average of all yield rates
applying to the bill components on a drawdown date under the facility will be
confirmed in writing within 7 banking days after the drawdown date. Details of
individual yield rates are available on request.

(c)                        If these Specific Conditions provide that the Bank is
to advise the Borrower of a rate, the Borrower may contact the Bank before the
first drawing is made under the facility to ascertain the rate that will apply.
The rate quoted by the Bank will apply if the Borrower makes its first drawing
by 4.30pm on the day of the quote. If this condition is not satisfied, the quote
lapses and the quoted rate does not apply.

(d)                       If a rate for a bill facility is stated in the Details
to be ‘indicative only’, that rate is an indication of the rate which may apply
and is only a guide - the actual rate may have changed by the time a rate is
quoted or otherwise calculated in accordance with the Agreement.

18                        Confirmations / Drawdown Schedules

If this Agreement specifies that certain Details are to be confirmed in writing
or set out in a Drawdown Schedule and the Borrower believes that the relevant
confirmation or Drawdown Schedule contains any error, then the Borrower must
tell the Bank within 5 banking days of the Borrower receiving it.

19                        Debiting and crediting amounts

Except as otherwise provided in these Specific Conditions, and subject to this
Agreement, the Bank may:

60


--------------------------------------------------------------------------------


(a)                        credit any amount payable to the Borrower in relation
to the facility; and

(b)                       debit all amounts payable by the Borrower in relation
to the facility, including fees, charges or premiums, taxes, enforcement
expenses and any amount payable under an indemnity,

to the nominated account.

20                        Bill Facility - Option - Acceptance and Discount -
Fixed Rate

(a)                        The Borrower has the option to enter into a fixed
rate bill facility having the characteristics set out in the Details.

(b)                       To exercise the option, the Borrower must send the
Bank, before 3.00 pm (Melbourne time) on the exercise date, a notice in a form
acceptable to the Bank in the Bank’s discretion. Once given, this notice is
irrevocable unless the Bank otherwise agrees in its discretion.

(c)                        The Bank is not obliged to act in accordance with a
notice given by the Borrower under paragraph (b) above if the Bank considers
that any of the conditions precedent set out in this Agreement are not
satisfied.

(d)                       The Bank is not obliged to enter into a fixed rate
bill facility with the Borrower on any date other than the exercise date. If the
Borrower does not exercise the option on or before 3.00 pm (Melbourne time) on
the exercise date, the option lapses. The Bank is not obliged to remind or warn
the Borrower that this time is approaching or has arrived.

(e)                        The Borrower may give the Bank notice offering to
surrender all or part of the option. Unless otherwise confirmed by the Borrower,
an offer to surrender will be taken as an offer to surrender the whole of the
option. The Bank may reject an offer to surrender in its discretion. A surrender
of the option will be effective only when the terms of the surrender are agreed
or, if an amount is payable to the Borrower in respect of the surrender, when
such amount is paid. The Borrower will then be taken to have surrendered its
rights in respect of the option (or, if a partial surrender, the agreed part)
and to have released the Bank from any further obligation in respect of the
option (or, if a partial surrender, the agreed part). Any notice given by the
Bank confirming a surrender of the option will constitute conclusive evidence of
the terms of the surrender unless it is proved to be incorrect.

21                        Bill Facility - Acceptance and Discount - National
Flexible Rate

(a)                        Each bill drawn under the facility must be allocated
to a bill facility component either:

(i)                          by the Borrower in accordance with paragraphs
(b)-(c) below at the time the Borrower provides the Bank with a drawdown notice
for that bill; or

(ii)                       by the Bank in accordance with clause 7 of these
Specific Conditions.

(b)                       If the Bank agrees that bills may be allocated to a
bill facility component progressively then, subject to this Agreement:

(i)                          the Borrower must allocate bills in accordance with
that agreement until the aggregate face value of the bills allocated to the
relevant bill facility component is equivalent to the amount of the bill
facility component; and

(ii)                       the Borrower must thereafter ensure that, until the
expiry date, bills are allocated to the relevant bill facility component having
an aggregate face value equivalent to the amount of the bill facility component.

(c)                        If paragraph (b) above does not apply, subject to
this Agreement, on the first drawdown date the Borrower must allocate bills to
each of the fixed amount and the floor/cap amount having an aggregate face value
equivalent to the amount of the relevant bill facility component, and must
ensure that, until the expiry date, bills are allocated to the relevant bill
facility component having an aggregate face value equivalent to the amount of
the bill facility component.

61


--------------------------------------------------------------------------------


22                        Bill Facility - Acceptance / Endorsement

(a)                        Where bills are not to be discounted by the Bank, the
Bank agrees to make available to the Borrower bills accepted or endorsed under
the facility by the time and in the place specified in the Details.

(b)                       If the Bank is specified as a paying agent in the
Details, the Borrower authorises the Bank to pay the face value of a bill drawn
under the facility in accordance with its terms and conditions on the Borrower’s
behalf to the person presenting the bill for payment.

23                        Late Presentation Fee

A Late Presentation Fee is payable by the Borrower when a drawdown notice
(together with any accompanying bills as may be required under this Agreement)
is not received by the date, or in the form, required under this Agreement. The
Late Presentation Fee is an amount the Bank determines by reference to any
agreed rates in relation to the facility, the aggregate face value of bills to
be drawn on the drawdown date, the number of days between the relevant drawdown
date and the next drawdown date and the market rates for bank accepted bills
previously on the relevant drawdown date.

24                        Definitions

(a)                        For the purposes of these Specific Conditions:

amortising facility means a bill facility described in the Details as an
Amortising Facility.

bill facility component means each of the fixed amount, the floating amount and
the floor/cap amount.

cap rate means the rate specified as such in the Details, or if the rate is not
specified in the Details or if it is specified as being indicative only, the
rate advised to the Borrower as such before the first drawing under the facility
and later confirmed in writing.

commencement date means, for a bill facility, the date specified as such in the
Details.

conversion rate means the rate specified as such in the Details, or if the rate
is not specified in the Details or if it is specified as being indicative only,
the rate advised to the Borrower as such before the first drawing under the
facility and later confirmed in writing.

down and out rate means the rate specified as such in the Details, or if the
rate is not specified in the Details or if it is specified as being indicative
only, the rate advised to the Borrower as such before the first drawing under
the facility and later confirmed in writing.

Drawdown Schedule means a document by that name issued by the Bank.

economic benefits is the amount determined in accordance with clause 15 of these
Specific Conditions.

exercise date means the date, if any, specified as such in the Details.

fixed rate means the rate specified as such in the Details, or if the rate is
not specified in the Details or if it is specified as being indicative only, the
rate advised to the Borrower as such before the first drawing under the facility
and later confirmed in writing.

floating amount means the amount specified as such in the Details as reduced or
increased in accordance with this Agreement.

floating rate means on a drawdown date the rate at which the Bank is prepared to
purchase bills accepted, discounted or endorsed by the Bank for persons of
similar creditworthiness for a similar amount and duration on that drawdown
date. The floating rate is a rate (expressed as a per centum per annum yield to
maturity) that varies from time to time, but which is fixed during the term of
the bills to which it applies.

floor rate means the rate specified as such in the Details, or if the rate is
not specified in the Details or if it is specified as being indicative only, the
rate advised to the Borrower as such before the first drawing under the facility
and later confirmed in writing.

floor/cap rate means on a drawdown date:

62


--------------------------------------------------------------------------------


(a)                       the floor rate, if the floating rate on that drawdown
date is less than or equal to the floor rate;

(b)                      the cap rate, if the floating rate on that drawdown
date is greater than or equal to the cap rate; or

(c)                       the floating rate on that drawdown date, in any other
case.

maturing bill means a bill maturing on a maturity date.

non amortising facility means a bill facility described as such in the Details.

participation rate means the rate specified as such in the Details, or if the
rate is not specified in the Details or if it is specified as being indicative
only, the rate advised to the Borrower as such before the first drawing under
the facility and later confirmed in writing.

proceeds of discount has the meaning given to it in clause 10 of these Specific
Conditions.

rebate rate means the rate specified as such in the Details, or if a rate is not
specified in the Details or if it is specified as being indicative only, the
rate advised to the Borrower as such before the first drawing under the facility
and later confirmed in writing.

replacement bill means a bill replacing a maturing bill.

trigger rate means the rate specified as such in the Details, or if the rate is
not specified in the Details or if it is specified as being indicative only, the
rate advised to the Borrower as such before the first drawing under the facility
and later confirmed in writing.

yield rate, in relation to a facility, has the meaning described in the Details.

(b)                       The definitions of other terms used in these Specific
Conditions are in the General Conditions.

63


--------------------------------------------------------------------------------


Part 9                                          Bank Guarantee Facility Specific
Conditions

1                               Issue of Bank Guarantees

(a)                        Subject to all conditions precedent being met, the
Borrower may apply for the Bank to issue a bank guarantee to a beneficiary on or
before the date issued, but only if the Borrower has submitted a complete and
properly authorised bank guarantee request in the form required by the Bank from
time to time.

(b)                       The Bank may accept or reject an application for a
bank guarantee in its discretion.

2                               Nominated account

The Bank may debit the nominated account with any amounts payable by the
Borrower in relation to the facility including any amounts paid by the Bank
under a bank guarantee, interest, fees and charges, taxes, enforcement expenses,
economic costs and amounts payable by the Borrower under an indemnity.

3                               Indemnity

(a)                        In addition to any other indemnity obligations in
this Agreement, the Borrower indemnifies the Bank in respect of any amount the
Bank pays to a beneficiary under a bank guarantee. Any amount the Borrower must
pay the Bank under this clause is payable in Australian dollars and becomes due
and payable upon the earlier of:

(i)                          the Bank making payment under a bank guarantee; or

(ii)                       the Bank incurring an obligation to make payment
under a bank guarantee, or

(iii)                    an event of default occurring under this Letter of
Offer.

(b)                     If the Bank pays any amount to a beneficiary in a
foreign currency, for the purposes of calculating the amount the Borrower must
pay the Bank under this clause, the foreign currency amount will be converted to
Australian Dollars at the spot rate of exchange quoted by the Bank on the day
the Bank makes the payment to the beneficiary.

4                               Payment of Bank Guarantee without demand

The Bank may, at any time, end its obligations under a bank guarantee by paying
to the beneficiary the guaranteed amount (or the balance of the guaranteed
amount remaining after any part payment of the guaranteed amount) the Bank is,
or may be, liable to pay to that beneficiary under the bank guarantee (or such
lesser amount as the beneficiary requires), even though no demand is made on the
Bank by that beneficiary.

5                               Partial payments

The Borrower agrees that if a demand is made by a beneficiary for a partial
payment of the guaranteed amount, the Bank may at its discretion and without
further reference to the Borrower, pay the amount demanded and issue to the
beneficiary a replacement bank guarantee for the balance of the guaranteed
amount. This procedure may be repeated at the Bank’s discretion. The Borrower
agrees that this Agreement applies to any replacement bank guarantee issued
under this clause.

6                               No obligation to enquire

The Borrower irrevocably authorises the Bank to immediately pay any amount
demanded at any time under a bank guarantee.  The Borrower agrees that the Bank:

(a)                        need not first refer to the Borrower or obtain the
Borrower’s authority for the payment;

(b)                       need not enquire into the correctness or validity of
any demand made on the Bank under a bank guarantee; and

(c)                        may meet any demand even though the Borrower disputes
the validity of the demand.

7                               Return of Bank Guarantees

The Borrower must return to the Bank a bank guarantee if it is given to the
Borrower by the beneficiary on production of a bill of lading or otherwise.

64


--------------------------------------------------------------------------------


8                               Amounts paid on default

(a)                        If, on a day when the Borrower makes a payment
required under clause 7 of the General Conditions, there are any bank guarantees
in respect of which payment of the whole or part of the guaranteed amount has
not yet been demanded by the beneficiary, and a portion of that payment
represents those undemanded guaranteed amounts, then the Bank agrees to deposit
that portion in an interest bearing deposit account on terms which the Bank
considers appropriate (which may include making the deposit with the Bank).

(b)                       The Bank agrees:

(i)                                     to use the amount deposited under
paragraph (b) above towards paying a beneficiary of a bank guarantee when the
beneficiary demands payment of moneys the Bank is liable to pay under the bank
guarantee; and

(ii)                                  after all of the Borrower’s and the Bank’s
obligations (contingent or otherwise) under any bank guarantee have been
satisfied, to pay to the Borrower the amount which the Bank certifies is that
part of the deposited amount which remains and the interest earned on it (net of
the Bank’s income tax liability in connection with those earnings).

65


--------------------------------------------------------------------------------


Acceptance of Letter of Offer

To accept this Letter of Offer, each Borrower must sign the duplicate and return
it to the Bank before the deadline for acceptance set out in the section titled
“Offer Period” at the beginning of this Letter of Offer.

If provision is made for security provider/s to sign this letter of offer, then
each security provider must also sign the duplicate and return it to the Bank
before the deadline for acceptance set out in the section titled “Offer Period”
at the beginning of this Letter of Offer.

In accepting this Letter of Offer by executing this document, the Borrower:

1.                                      accepts the Bank’s offer set out in this
Letter of Offer; and

2.                                      acknowledges and confirms that before
indicating that the Borrower intends to be bound, the Borrower has;

(i)                                     read this Letter of Offer; and

(ii)                                  received and read a copy of each document
that forms part of each Agreement; and

3.                                      acknowledges and agrees that the other
facilities are varied as contemplated in Part 1 of this Letter of Offer; and

4.                                      acknowledges and agrees that each
security provided by the Borrower to support any of the facilities provided by
the Bank is, and remains in full force and effect, and continues to secure all
present and future obligations of the Borrowers, and the security providers to
the Bank including obligations in respect of those facilities and the other
facilities as amended by this Letter of Offer; and

5.                                      declares that it understands and agrees
that any mortgaged or secured property will be at risk if any Borrower or any
security provider defaults; and

6.                                      declares that all information given by
it to the Bank is accurate and not misleading (by omission or otherwise), and
the Borrower acknowledges that the Bank is relying on that information; and

7.                                      nominates the following address for
service of notices for the purposes of each Agreement

3 Healey Circuit, Huntingwood NSW 2148; and

8.                                      acknowledges that the Bank may pay a
commission for the introduction of credit business where the Borrower has been
introduced to the Bank by a third party.

 

Yours sincerely,

 

/s/ Graeme Johnson

 

Graeme Johnson

 

Associate Director

 

 

66


--------------------------------------------------------------------------------


Incorporated Borrowers sign the duplicate copy of this Letter of Offer where
indicated as an acceptance of these arrangements and return to the Bank. The
original may be retained for the Borrower’s records.

Companies Executing without using a Common Seal

Executed By

 

 

 

 

 

Channell Bushman Pty Limited ABN 99 109 821 614

 

 

 

 

 

 

 

By being signed by:

 

 

 

 

 

/s/ N. J. Morganti

 

/s/ Amar Kulkarni

Signature of Director

 

Signature of Director/Secretary

 

 

 

Nick J. Morganti

 

Amar Kulkarni

Name of Director

 

Name of Director/Secretary

 

 

 

16

/

05

/

2007

 

 

16

/

05

/

2007

 

Date

 

Date

 

 

 

 

 

 

Executed By

 

 

 

 

 

Bushmans Group Pty Limited ABN 90 090 744 022

 

 

 

 

 

 

 

By being signed by:

 

 

 

 

 

/s/ N. J. Morganti

 

/s/ Amar Kulkarni

Signature of Director

 

Signature of Director/Secretary

 

 

 

Nick J. Morganti

 

Amar Kulkarni

Name of Director

 

Name of Director/Secretary

 

 

 

16

/

05

/

2007

 

 

16

/

05

/

2007

 

Date

 

Date

 

67


--------------------------------------------------------------------------------


 

Executed By

 

 

 

 

 

Channell Pty Limited ABN 29 002 735 622

 

 

 

 

 

By being signed by:

 

 

 

 

 

/s/ N. J. Morganti

 

/s/ Amar Kulkarni

Signature of Director

 

Signature of Director/Secretary

 

 

 

Nick J. Morganti

 

Amar Kulkarni

Name of Director

 

Name of Director/Secretary

 

 

 

16

/

05

/

2007

 

 

16

/

05

/

2007

 

Date

 

Date

 

 

 

 

 

 

Executed By

 

 

 

 

 

Bushmans Engineering Pty Limited ABN 49 074 185 461

 

 

 

 

 

By being signed by:

 

 

 

 

 

/s/ N. J. Morganti

 

/s/ Amar Kulkarni

Signature of Director

 

Signature of Director/Secretary

 

 

 

Nick J. Morganti

 

Amar Kulkarni

Name of Director

 

Name of Director/Secretary

 

 

 

16

/

05

/

2007

 

 

16

/

05

/

2007

 

Date

 

Date

 

68


--------------------------------------------------------------------------------


 

Executed By

 

 

 

 

 

Polyrib Tanks Pty Limited ABN 49 062 942 661

 

 

 

 

 

By being signed by:

 

 

 

 

 

/s/ N. J. Morganti

 

/s/ Amar Kulkarni

Signature of Director

 

Signature of Director/Secretary

 

 

 

Nick J. Morganti

 

Amar Kulkarni

Name of Director

 

Name of Director/Secretary

 

 

 

16

/

05

/

2007

 

 

16

/

05

/

2007

 

Date

 

Date

 

 

 

 

 

 

Executed By

 

 

 

 

 

Australian Bushman Tanks Pty Limited ABN 21 058 504 108

 

 

 

 

 

By being signed by:

 

 

 

 

 

/s/ N. J. Morganti

 

/s/ Amar Kulkarni

Signature of Director

 

Signature of Director/Secretary

 

 

 

Nick J. Morganti

 

Amar Kulkarni

Name of Director

 

Name of Director/Secretary

 

 

 

16

/

05

/

2007

 

 

16

/

05

/

2007

 

Date

 

Date

 

69


--------------------------------------------------------------------------------